Exhibit 10.1


NASCAR PLAZA


PURCHASE AND SALE AGREEMENT


BETWEEN


550 SOUTH CALDWELL INVESTORS, LLC,


AS SELLER


AND


PARKWAY 550 SOUTH CALDWELL, LLC


AS PURCHASER


As of October 31, 2012

--------------------------------------------------------------------------------



 






TABLE OF CONTENTS
                                                                                                                                                                                                                                       
      PAGE
ARTICLE I PURCHASE AND SALE AND LOAN AND SWAP ASSUMPTION
2 
1.1
Agreement of Purchase and Sale
2 
1.2
Property Defined
5 
1.3
Permitted Exceptions
5 
1.4
Purchase Price
5 
1.5
Payment of Purchase Price
6 
1.6
Earnest Money
6 
1.7
Ground Lease Assumption
6 
1.8
Loan and Swap Assumption
6 
1.9
Independent Consideration
9 
 
 
 
ARTICLE II TITLE AND SURVEY
9 
2.1
Title Examination; Commitment for Title Insurance
9 
2.2
Survey
9 
2.3
Title Objections; Cure of Title Objections
9 
2.4
Conveyance of Title
9 
2.5
Pre-Closing "Gap" Title Defects
10 
2.6
Must Cure Items
11 
 
 
 
ARTICLE III INSPECTION OF PROPERTY
11 
3.1
Inspection
11 
3.2
Intentionally Deleted
12 
 
 
 
ARTICLE IV CLOSING
12 
4.1
Time and Place
12 
4.2
Seller's Obligations at Closing
12 
4.3
Purchaser's Obligations at Closing
15 
4.4
Credits and Prorations
16 
4.5
Closing Costs
20 
4.6
Conditions Precedent to Obligation of Purchaser
21 
4.7
Conditions Precedent to Obligation of Seller
22 
 
 
 
ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS
23 
5.1
Representations and Warranties of Seller
23 
5.2
Knowledge Defined
28 
5.3
Property Information
28 
5.4
Survival of Seller's Representations and Warranties
28 
5.5
Covenants of Seller
29 
5.6
Representations and Warranties of Purchaser
34 
5.7
Survival of Purchaser's Representations and Warranties
35 
5.8
Covenants of Purchaser
35 

--------------------------------------------------------------------------------

 
 
 
ARTICLE VI DEFAULT
36 
6.1
Default by Purchaser
36 
6.2
Default by Seller
36 
 
 
 
ARTICLE VII RISK OF LOSS
37 
7.1
Casualty
37 
7.2
Condemnation
37 
7.3
Major Damage
37 
7.4
Definition of Major Loss or Damage
37 
 
 
 
ARTICLE VIII COMMISSIONS
38 
8.1
Brokerage Commissions
38 
 
 
 
ARTICLE IX DISCLAIMERS AND WAIVERS
38 
9.1
No Reliance on Documents
38 
9.2
Disclaimers
38 
9.3
Effect and Survival of Disclaimers
40 
 
 
 
ARTICLE X MISCELLANEOUS
40 
10.1
Confidentiality
40 
10.2
Public Disclosure
40 
10.3
Assignment
40 
10.4
Notices
41 
10.5
Binding Effect
42 
10.6
Modifications
42 
10.7
Tenant Notification Letters
42 
10.8
Calculation of Time Periods
42 
10.9
Successors and Assigns
42 
10.1
Entire Agreement
42 
10.11
Further Assurances
42 
10.12
Counterparts; Electronic Signatures
43 
10.13
Severability
43 
10.14
Applicable Law
43 
10.15
No Third Party Beneficiary
43 
10.16
Exhibits
43 
10.17
Captions
44 
10.18
Construction
44 
10.19
Termination of Agreement
45 
10.2
Survival
45 
10.21
Attorneys' Fees
45 
10.22
Time of the Essence
45 
10.23
Waiver of Jury Trial
45 
    10.24
    Additional Audits
45 

--------------------------------------------------------------------------------







DEFINED TERMS


Term
Defined In
"Acquisitions"
Recital A
"Agreement"
Introductory Paragraph
"Anti-Corruption Laws"
Section 5.1(o)(iii)
"Anti-Money Laundering Laws"
Section 5.1(o)(iii)
"Arnold Palmer Consent"
Section 1.1
"Arnold Palmer Option"
Recital C
"Arnold Palmer Option Price"
Section 1.4(c)
"Arnold Palmer Site"
Recital C
"Assignment of Arnold Palmer Option"
Section 4.2(c)
"Assignment of Contracts"
Section 4.2(f)
"Assignment of Leases"
Section 4.2(e)
"Assumption Application"
Section 1.8(a)
"Bill of Sale"
Section 4.2(d)
"Borrower Release"
Section 1.8(e)
"Brokerage Agreements"
Section 5.1(j)
"Cap"
Section 5.4
"Carveout Release"
Section 1.8(e)
"Casualty"
Section 7.1
"City
Recital A
"Chiquita Free Rent Payment Amount"
Section 4.4(d)(vi)
"Chiquita Indemnity Agreement"
Section 4.2(o)
"Closing"
Section 4.1
"Closing Date"
Section 4.1
"Co-Borrowers"
Exhibit B
"Condominium"
Recital B
"Confirmatory Assignment"
Recital A
"Counterparty"
Recital E
"CCR Estoppel"
"Declaration"
Section 5.5(d)
Recital B
"Declaration of Easements"
Exhibit F
"Designated Person"
Section 5.2
"Designated Service Contracts"
Section 3.2
"Development Agreement"
Exhibit C
"Earnest Money"
Section 1.6
"Effective Date"
Introductory Paragraph
"Environmental Release"
Section 1.8(e)
"Escrow Agent"
Section 1.6
"Existing Indebtedness Credit"
Section 4.4(a)
"Extra Space Payment"
Section 1.4(b)
"Extra Space Threshold"
Section 1.4(b)
"FCPA"
Section 5.1(o)(iii)
"Financial Institution"
Section 5.1(o)(i)
"First Agreement Regarding Ground Lease"
Recital A
"Fund"
Exhibit B
"Ground Lease"
Recital A
"Ground Lease Assignment"
Section 4.2(a)
"Ground Lease Assumption"
Section 1.7
"Ground Lessor Estoppel"
Section 5.5(i)
"Guaranties"
Section 1.8(f)
"Guarantor Information"
Section 1.8(f)
"Guarantor Party"
Section 1.8(f)
"Hall of Fame Agreement"
Exhibit C
"Hazardous Substances"
Section 5.1(n)
"Improvements"
Section 1.1(b)
"Independent Contract Consideration"
Section 1.9
"Intangibles"
Section 1.1(h)
"Known Title Exceptions"
Section 2.4(b)
"Land"
Section 1.1(a)
"Lease Schedule"
Section 1.1(f)
"Leases"
Section 1.1(f) and 2.4(c)
"Lender"
Recital D
"Loan"
Recital D
"Loan Assumption"
Section 1.8
"Loan Assumption Documents"
Section 1.8
"Loan Documents"
Recital D
"Loss or Damage"
Section 5.5(g)
"Master Association Estoppel"
Section 5.5(f)
"Must Cure Item"
Section 2.6
"NASCAR"
Exhibit C
"NASCAR Leases"
Section 1.1(h)
"New Lease"
Section 5.5(c)
"New Title Matters"
Section 2.5
"Notices of Commencement"
Section 2.3
"OFAC"
Section 5.1(o)(i)
"Operating Statement"
Section 5.1(p)
"Original Developer"
Recital A
"Original Ground Lease"
Recital A
"Parking Agreement"
Section 1.1(e)
"Parking Agreement Estoppel"
Section 5.5(e)
"Parking Garage"
Section 1.1(e)
"Parking Rights"
Section 1.1(e)
"Patriot Act"
Section 5.1(o)(iii)
"Permitted Exceptions"
Section 1.3
"Person"
Section 5.1(o)(i)
"Personal Property"
Section 1.1(d)
"Property"
Section 1.2
"Property Agreements"
Section 1.1
"Property Agreement Consent(s)"
Section 1.1
"Property Information"
Sections 3.1(a) and 5.5(b), (d), (e) and (f)
"Purchase Price"
Section 1.4
"Purchaser"
Introductory Paragraph
"Purchaser Party"
Section 5.6(c)(i)
"Purchaser's Reports"
Section 5.8(b)
"Qualified Transferee Conditions"
Section 5.6(d)
"Recourse Documents"
Exhibit B
"Recourse Guarantors"
Section 5.2
"Registry"
Recital A
"Released Parties"
Section 1.8(e)
"Required Tenants"
Section 4.6(d)
"Reserves"
Section 1.8(d)
"Rubenstein Guaranty"
Exhibit B
"Second Extra Space Payment"
Section 1.4(b)
"Seller"
Introductory Paragraph
"Seller Party"
Section 5.1(o)(i)
"Seller's Closing Deliveries"
Section 4.2(p)
"Seller's Knowledge"
Section 5.2
"Service Contract Notice Letters"
Section 4.2(k)
"Service Contracts"
Section 3.2
"Submittal Deadline"
Section 1.8(a)
"Survey"
Section 2.2
"Surviving Obligations"
Section 1.8(e)
"Swap Agreement"
Recital E
"Swap Application"
Section 1.8(a)
"Swap Assumption"
Section 1.8
"Tenant Estoppels"
Section 5.5(b)
"Tenant Inducement Costs"
Section 4.4(d)(vi)
"Tenant Inducement Credit"
Section 4.4(d)(vi)
"Tenant Notice Letters"
Section 4.2(j)
"Title Commitment"
Section 2.1
"Title Company"
Section 2.1
"Title Objections"
Section 2.3
"Title Policy"
Section 2.4
"Trinity Guaranty"
Exhibit B
"Trustee's Deed"
Recital A
"U.S. Person"
Section 5.1(o)(i)
"Unit"
Recital B
"Unit Deed"
Section 4.2(b)
"Visitors Authority"
Recital A
 
 

--------------------------------------------------------------------------------







PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (the "Agreement") is made as of the 31st day of
October, 2012 (the "Effective Date"), by and between 550 SOUTH CALDWELL
INVESTORS, LLC, a Delaware limited liability company ( "Seller" ),  having an
office at c/o Rubenstein Partners, Cira Center, 2929 Arch Street, 28th Floor,
Philadelphia, Pennsylvania 19104 and PARKWAY 550 SOUTH CALDWELL, LLC, a Delaware
limited liability company ("Purchaser"), having an office at c/o Parkway
Properties, 390 North Orange Avenue, Suite 2400, Orlando, FL 32801-1679.
BACKGROUND
A.            Seller holds a leasehold interest in that certain tract or parcel
of land situated in Mecklenburg County, North Carolina more particularly
described on Exhibit A pursuant to that certain Ground Lease dated as of
December 11, 2006, executed by The City of Charlotte, a North Carolina municipal
corporation (the "City"), as landlord, and Corporate Plaza Partners, LLC
("Original Developer"), as tenant (the "Original Ground Lease"); a memorandum of
which (with agreement and consent of lender) was recorded in the Office of the
Register of Deeds for Mecklenburg County, North Carolina (the "Registry") in
Book 22293, Page 851; as amended by the Agreement Regarding Ground Lease and
Development Agreement dated as of May 30, 2007 by and among the City, the
Charlotte Regional Visitors Authority (the "Visitors Authority"), Original
Developer and Wells Fargo Bank, National Association, recorded in the Registry
in Book 22293 at Page 932 (as it may be from time to time amended, modified,
extended, renewed, substituted and/or supplemented, the "First Agreement
Regarding Ground Lease"); as assigned by that certain Assignment and Assumption
of Ground Lease dated as of December 29, 2010, executed by the Original
Developer, as assignor, and 550 South Caldwell Acquisitions, LLC
("Acquisitions"), as assignee, recorded in the Registry in Book 26184, Page 877;
as amended by that certain Agreement Regarding Ground Lease dated March 31, 2011
among the City, as landlord, Acquisitions, as tenant, and Wells Fargo Bank,
National Association, as lender, recorded in the Registry in Book 26396, Page
547; as assigned by that certain Substitute Trustee's Deed dated July 12, 2011
executed by David T. Simpson, Jr., as substitute trustee, in favor of Seller, as
grantee, recorded in the Registry on July 20, 2011 in Book 26616, Page 392 (the
"Trustee's Deed"); and as assigned by that certain Non-Warranty Confirmatory
Assignment of Ground Lease dated as of November 18, 2011 from Acquisitions to
Seller which was recorded in the Registry in Book 26978, Page 163 (the
"Confirmatory Assignment").  The Original Ground Lease as so amended and
assigned, together with any and all further amendments, modifications,
extensions, renewals, substitutions, and/or supplements thereto or thereof, is
hereinafter called the "Ground Lease".
B.            Seller owns a fee simple interest in the condominium unit
designated as the "Studio Unit" (inclusive of its 65% undivided interest in the
Common Elements of the Condominium) of the Stonewall Studio Condominium (the
"Condominium") created by the Declaration of Condominium for Stonewall Studio
Condominium (as it may be from time to time amended, modified, extended,
renewed, substituted and/or supplemented, the "Declaration") recorded in the
Registry in Book 26385 at Page 820 and as shown in the Plans for the Stonewall
Studio Condominium recorded in the Registry in Unit Ownership File No. 972-1
(the property described in this paragraph B being referred to as the "Unit").

--------------------------------------------------------------------------------

C.            Seller has the option to purchase certain real property owned by
the City, identified as Mecklenburg County Tax Parcel No. 125-071-08 and more
particularly described on Exhibit Z (the "Arnold Palmer Site") pursuant to (i)
that certain Option to Purchase and Contract dated as of October 31, 2007
between Original Developer and the City, as supplemented by a Memorandum of
Option dated as of October 21, 2007 and recorded in the Registry in Book 23443,
Page 199, and also pursuant to (ii) the Hall of Fame Agreement; which option was
assigned by Original Developer to Acquisitions pursuant to that certain
Assignment of Purchase Option dated as of December 29, 2012 and recorded in the
Registry in Book 26184 Page 904 (as so assigned, the "Arnold Palmer Option").
D.            The Ground Lease, the Unit and the remainder of the Property are
collateral for that certain loan in the original principal amount not to exceed
$49,000,000.00 made by Wells Fargo Bank, National Association ("Lender") to
Acquisitions and Seller on March 31, 2011 (the "Loan"), and, subject to the
terms and conditions set forth herein, shall be conveyed under and subject to
the Loan and the terms and conditions of the documents evidencing and securing
the Loan (the "Loan Documents"), which Loan Documents include, without
limitation, the documents listed on Exhibit B.
E.            In connection with the Loan, Seller and Acquisitions entered into
an ISDA Master Agreement dated January 7, 2011 with Wells Fargo Bank, N.A., as
counterparty (the "Counterparty"), as affected by Separation Agreement dated as
of December 20, 2011 by and among Counterparty, Seller and Acquisitions pursuant
to which Acquisitions withdrew as a party thereto (including any Confirmation of
Transactions thereto, collectively, the "Swap Agreement").
F.            In November and December 2011, Acquisitions filed a Certificate of
Cancellation with the Delaware Secretary of State as of December 20, 2011, and
any remaining assets of Acquisitions were distributed to Seller, as its sole
member.
ARTICLE I
PURCHASE AND SALE AND LOAN AND SWAP ASSUMPTION
1.1            Agreement of Purchase and Sale.  Upon the terms and subject to
the conditions hereinafter set forth, Seller agrees to sell and convey to
Purchaser, and Purchaser agrees to purchase from Seller, the following:
 
(a)            all of Seller's leasehold title to the real property described as
Parcel 1 in Exhibit A, together with all of Seller's rights in the rights,
benefits, easements, and licenses described as Parcel 2 and Parcel 3 in Exhibit
A (Seller's leasehold title in such Parcel 1 and other rights, benefits,
easements and licenses described in this Section 1.1(a), collectively, the
"Land")
 
(b)            all of Seller's interest in the buildings, structures and other
improvements on the Land, including specifically, without limitation, that
certain 19-story office building known as "NASCAR Plaza" located thereon having
a street address of 550 South Caldwell Street, Charlotte, North Carolina 28202
(the property described in this Section 1.1(b), collectively, the
"Improvements");
 
2

--------------------------------------------------------------------------------

(c)            all of Seller's interest in the Unit, together with all of
Seller's rights in the rights, benefits, easements, and licenses described in
the Declaration;
 
(d)            all of Seller's right, title and interest in and to all tangible
personal property upon the Land or within the Improvements or the Unit,
including specifically, without limitation, all furnishings, furniture,
fixtures, machinery, equipment, appliances, systems, building materials,
vehicles and personal property of every kind and nature whatsoever including,
without limitation, all gas and electric fixtures, radiators, heaters, engines
and machinery, boilers, ranges, elevators and motors, plumbing and heating
fixtures and systems, carpeting and other floor coverings, washers, dryers,
water heaters, mirrors, mantels, air conditioning apparatus and systems,
refrigerating plant, refrigerators, computers and all hardware and software
therefor, cooking apparatus and appurtenances, window screens, awnings and storm
sashes, which are or shall be attached to said Improvements or the Unit, or
which are or shall be located in, on or about the Land or the Unit (but
specifically excluding any personal property owned by any space tenant or any
property manager) (collectively, the "Personal Property");
 
(e)            Seller's right, as tenant under the Ground Lease, to park
vehicles in the NASCAR Hall of Fame Parking Garage located on the parcel of land
known as Tax Parcel Number 125-063-02 on the Tax Map of the City of Charlotte,
County of Mecklenburg, State of North Carolina (the "Parking Garage") pursuant
to that certain Parking Space Management Agreement and Consent of Lender dated
as of May 30, 2007 executed by and among Original Developer, the Visitors
Authority and U.S. Bank National Association, a memorandum of which was recorded
in the Registry in Book 22293, Page 860; as assigned pursuant to that certain
Assignment of Parking Space Management Agreement dated as of December 29, 2010
executed by Original Developer, as assignor, and Acquisitions, as assignee,
recorded in the Registry in Book 26184, Page 891; as transferred pursuant to the
Trustee's Deed and the Confirmatory Assignment; as amended by First Amendment to
Parking Space Management Agreement dated as of February 8, 2012 between the
Visitors Authority and Seller, and consented to by U.S. Bank, National
Association and the City (as so assigned and amended, the "Parking Agreement")
(the property described in this Section 1.1(e), collectively, the "Parking
Rights");
 
(f)            all of Seller's right, title and interest in and to the
agreements listed and described on  Exhibit D (the "Lease Schedule"), pursuant
to which certain portions of the Land, the Improvements or Unit are used or
occupied by parties other than Seller (the property described in this Section
1.1(f), collectively, the "Leases");
 
(g)            all of Seller's right, title and interest in and to the
Designated Service Contracts; and
 
(h)            all of Seller's right, title and interest, if any (and to the
extent assignable), in, to and under (i) all existing warranties and guaranties
(express or implied) issued to or inuring to the benefit of Seller in connection
with the Land, the Improvements, the Unit and the Personal Property, (ii) all
governmental permits, licenses, approvals, certificates of occupancy and other
authorizations, if any, belonging to or inuring to the benefit of Seller or
pertaining to the Land, the Improvements or the Unit, (iii) architectural and
civil plans, specifications, surveys, reports and drawings relating to the Land,
the Improvements and the Unit, (iv) other non-confidential and non-proprietary
records owned by Seller and used in connection with the operation of the Land,
Improvements and Unit or any part thereof, and located on-site as of the Closing
Date, (v)  all rights to use the name "NASCAR" in connection with the
Improvements as provided in Sections 17.28 of the leases with NASCAR, Inc. and
with NASCAR Media Group, LLC for portions of the Property, as they have been
amended to date (collectively, the "NASCAR Leases"), subject to all limitations
set forth in the NASCAR Leases, and (vi) all interest in any website created by
Seller and directly associated with the Property (collectively, the
"Intangibles").
3

--------------------------------------------------------------------------------

Furthermore:
(y) if Purchaser elects to obtain the consent of the City and the Visitors
Authority to the transfer of rights under either or both of the agreements
listed and described on Exhibit C (each, a "Property Agreement" and,
collectively, the "Property Agreements") to Purchaser (the "Property Agreement
Consents"), and if the City and the Visitors Authority grant either or both
Property Agreement Consents, Seller will convey to Purchaser Seller's rights
with respect to the Property Agreement(s) to which the City and the Visitors
Authority granted consent, but the Property Agreement Consents shall not be
conditions to Closing, Seller shall not be in default hereunder if the Property
Agreement Consents are not granted, the Purchase Price (or Arnold Palmer Option
Price, if applicable) shall not be adjusted if the Property Agreements are not
transferred, and the Closing Date shall not be delayed in order to obtain the
Property Agreement Consents.  If Purchaser elects to obtain either or both
Property Agreement Consents, Purchaser shall pay all assumption fees, release
fees, expenses, charges and escrow contributions required in connection with
such Property Agreement Consents when and as required by the City and the
Visitors Authority (which obligation shall survive Closing or the termination of
this Agreement).  Seller agrees to reasonably cooperate with Purchaser in
connection therewith, provided that Seller shall not be obligated to incur any
expense or liabilities in connection therewith; and
(z) (i) if the City and the Visitors Authority consent to the transfer of the
Arnold Palmer Option and execute and deliver on or prior to Closing the
"Acknowledgment and Agreement of Optionor" attached to the Assignment of Arnold
Palmer Option attached hereto as Exhibit AA (collectively, the "Arnold Palmer
Consent"), and (ii) if Purchaser pays to Seller the Arnold Palmer Option Price
at Closing, Seller will convey to Purchaser Seller's rights with respect to the
Arnold Palmer Option; provided, the Arnold Palmer Consent shall not be a
condition to Closing, Seller shall not be in default hereunder if the Arnold
Palmer Consent is not granted, and the Arnold Palmer Option Price shall not be
paid at Closing if the Arnold Palmer Option is not transferred.  Purchaser shall
pay all assumption fees, release fees, expenses, charges and escrow
contributions required in connection with the Arnold Palmer Consent when and as
required by the City and the Visitors Authority (which obligation shall survive
Closing, the termination of this Agreement or any termination of Purchaser's
obligation to purchase the Arnold Palmer Option).  Purchaser shall use
commercially reasonable efforts to diligently and in good faith pursue the
Arnold Palmer Consent, and Seller agrees to reasonably cooperate with Purchaser
in connection therewith, provided that Seller shall not be obligated to incur
any third party expense or liabilities in connection therewith.
4

--------------------------------------------------------------------------------

1.2            Property Defined.  The Land, the Improvements, the Unit, the
Personal Property, the Parking Rights, the Leases, the Intangibles, the
Designated Service Contracts, and, if the City and Visitors Authority grant
either or both Property Agreement Consents and the Property Agreement(s) for
which consent was granted, are hereinafter sometimes referred to collectively as
the "Property."
 
1.3            Permitted Exceptions.  The Property shall be conveyed subject to
the matters which are, or are deemed to be, Permitted Exceptions pursuant to
Article II (referred to, collectively, as the "Permitted Exceptions").
 
1.4            Purchase Price.
(a)            Seller is to sell and Purchaser is to purchase the Property for a
total of Ninety-Nine Million Nine Hundred Thousand and 00/100 Dollars
($99,900,000.00) (the "Purchase Price").  The Purchase Price shall be allocated
as follows:
 
 

 
Ground Lease
 
$
96,603,300.00
 
Unit
 
$
3,296,700.00
 

 
(b)            If, after October 1, 2012 and on or prior to September 30, 2013
(the "Extra Space Period"), new leases, lease modifications increasing rentable
square feet or other occupancy agreements are entered into or expansion options
are exercised under leases (regardless of whether rent commences with respect to
such new leases, occupancy agreements, modifications increasing rentable square
feet or expansion options prior to the expiration of the Extra Space Period),
with respect to at least fifteen thousand (15,000) rentable square feet (the
"Extra Space Threshold") of the Property in the aggregate, then  Purchaser
shall, within five (5) business days after the date on which the Extra Space
Threshold is met (or at Closing, if the Extra Space Threshold is met prior to
the Closing Date), pay to Seller the additional amount of Two Hundred Fifty
Thousand and 00/100 Dollars ($250,000.00) (the "Extra Space Payment").
 Additionally, Purchaser shall pay to Seller the additional amount of Sixteen
Dollars and 67/100 ($16.67) for every rentable square foot of space in the
Property in excess of the Extra Space Threshold which becomes subject to a new
lease or other occupancy agreement, a lease modification increasing rentable
square feet or the exercise of expansion options under leases, regardless of
whether rent commences with respect to such new leases, occupancy agreements,
modifications or expansion options entered into or exercised after October 1,
2012 and prior to the expiration of the Extra Space Period (each such payment
being referred to herein as the "Second Extra Space Payment"), but in no event
shall the aggregate amount of the Extra Space Payment and the Second Extra Space
Payments exceed Five Hundred Thousand and 00/100 Dollars ($500,000.00).  The
Second Extra Space Payments shall be payable by Purchaser to Seller (i) at
Closing, with respect to any new leases, occupancy agreements or modifications
which are entered into, or any expansion rights which are exercised, prior to
the Closing Date which results in a Second Extra Space Payment being due to
Seller under this Section 1.4(b), and (ii) within five (5) business days after
(y) the execution and delivery of any new lease, occupancy agreement or lease
modification, or (z) the valid exercise by a tenant of its expansion right, in
either case which results in a Second Extra Space Payment being due to Seller
under this Section 1.4(b). Purchaser shall, on a quarterly basis from the
Closing Date through the expiration of the Extra Space Period, provide Seller
with a written schedule of all new leases, occupancy agreements and lease
modifications actually entered into during the Extra Space Period and all
expansion options exercised during the Extra Space Period, which written
schedules shall be certified by Purchaser as being true and correct in all
material respects. This Section 1.4(b) shall survive Closing.  Any Extra Space
Payment or Second Extra Space Payment paid at Closing shall be paid in cash by
wire transfer of immediately available federal funds to a bank account
designated by Seller in writing to Purchaser prior to Closing.
5

--------------------------------------------------------------------------------

(c)            If Purchaser obtains the Arnold Palmer Consent from the City and
the Visitors Authority, Seller shall assign to Purchaser at Closing the Arnold
Palmer Option for additional consideration of Ninety-Nine Thousand and 00/100
Dollars ($99,000.00) (the "Arnold Palmer Option Price").
 
1.5            Payment of Purchase Price.  The Purchase Price (and, if
applicable, the Arnold Palmer Option Price), as increased or decreased by
prorations and adjustments as herein provided (including, but not limited to,
(i) a credit to Purchaser in the amount of the "Existing Indebtedness Credit",
to the extent required under  Section 4.4(a) below, and (ii) the "Tenant
Inducement Credit" as provided in Section 4.4(d)(vi) below), shall be payable in
full at Closing in cash by wire transfer of immediately available federal funds
to a bank account designated by Seller in writing to Purchaser prior to the
Closing.
 
1.6            Earnest Money.  Simultaneously with the execution and delivery of
this Agreement, Purchaser is depositing with Morehead Title Company (the "Escrow
Agent"), having its office at 1805 East Boulevard, Charlotte, NC 28203,
Attention: Michael Burt, the sum of Seven Million Five Hundred Thousand and
No/100 Dollars ($7,500,000.00) (the "Earnest Money") in good funds, either by
certified bank or cashier's check or by federal wire transfer.  The Escrow Agent
shall hold the Earnest Money in accordance with the terms and conditions of an
escrow agreement entered into among Seller, Purchaser and Escrow Agent
simultaneously with the execution of this Agreement in form attached hereto as
Exhibit E.
 
1.7            Ground Lease Assumption.  At Closing, Purchaser shall assume (the
"Ground Lease Assumption") all of Seller's rights and obligations under the
Ground Lease, as more particularly described herein.  The parties acknowledge
that (a) as provided in the First Agreement regarding Ground Lease, the City's
consent is not required for Seller's transfer of its interest in the Ground
Lease provided the transferee satisfies the Qualified Transferee Conditions (as
defined in Section 5.6(d) below), and (b) pursuant to Section 5.6(d) below,
Purchaser represents and warrants that it satisfies the Qualified Transferee
Conditions as of the Effective Date and Purchaser covenants, pursuant to Section
5.8(d), to continue to satisfy the Qualified Transferee Conditions through the
Closing Date.
 
1.8            Loan and Swap Assumption.  Subject to Section 1.8(g) below, at
Closing Purchaser shall assume all of Seller's rights and obligations under the
Loan Documents (the "Loan Assumption") and the Swap Agreement (the "Swap
Assumption"), as more particularly described herein. To be clear, the defined
term "Loan Assumption" includes the process of securing Lender's approval of
Purchaser's assumption of the Loan and acquisition of the Property, and the term
"Swap Assumption" includes the process of securing the Counterparty's approval
of Purchaser's assumption of the Swap Agreement.  The documents which Lender or
Counterparty, as applicable, requires that Purchaser, Seller or Guarantor Party
execute in order to effectuate the Loan Assumption or Swap Assumption are
collectively referred to herein as the "Loan Assumption Documents".  In
connection with the Loan Assumption and the Swap Assumption, Purchaser and
Seller hereby agree as follows:
6

--------------------------------------------------------------------------------

(a)            Purchaser shall, within fifteen (15) business days after the
Effective Date (the "Submittal Deadline"), (i) submit to Lender all application
documents, certificates, information, agreements and forms requested by the
Lender (collectively, the "Assumption Application") and (ii) submit to
Counterparty all application documents, certificates, information, agreements
and forms requested by Counterparty (collectively, the "Swap Application"), and
thereafter Purchaser shall use commercially reasonable efforts to diligently and
in good faith pursue timely approval of the Loan Assumption and the Swap
Assumption, including, without limitation, timely promptly providing Lender and
the Counterparty with such information as either such entity requests regarding
Purchaser and providing at Closing  opinions of counsel regarding Purchaser and
Guarantor Party, title insurance policies and endorsements thereto, and
certificates of authority of Purchaser to the extent required by Lender or
Counterparty.  Seller shall reasonably cooperate with Purchaser to obtain the
Loan Assumption and the Swap Assumption.
 
(b)            Purchaser agrees to provide Seller with a copy of the Assumption
Application and the Swap Application (with personal and confidential information
redacted) no later than two (2) business days prior to the Submittal Deadline
and shall provide to Seller on or before the Submittal Deadline evidence of its
submission of each of the foregoing to the Lender and the Counterparty on or
before the Submittal Deadline.  Purchaser shall be responsible for correcting
and re-submitting any deficiencies noted by the Lender or the Counterparty in
connection with the Assumption Application or the Swap Application no later than
five (5) business days after notification from the Lender or the Counterparty of
such deficiency.  If such missing, incomplete, or deficient information is
solely in Seller's possession, Seller shall have three (3) business days
following its receipt of such notification to deliver such information to
Purchaser (and Purchaser shall submit such information to the Lender or the
Counterparty within three (3) business days of Seller's delivery of the
information to Purchaser).  Purchaser also shall provide Seller with a copy of
any correspondence from the Lender or the Counterparty with respect to the
Assumption Application or the Swap Application no later than two (2) business
days after receipt of such correspondence from the Lender or the Counterparty.
 
(c)            Seller shall pay all assumption fees, costs and expenses,
including, without limitation, Lender legal fees and title policy endorsements
required to be paid to Lender in connection with the Loan Assumption and Swap
Assumption when and as required by the Lender; provided, however, Seller shall
not be responsible for the payment of Purchaser's attorneys' fees and costs or
other out-of-pocket costs and expenses incurred by Purchaser in connection with
the Loan Assumption or Swap Assumption, which fees, costs and expenses shall be
borne solely by Purchaser.
 
(d)            If Purchaser elects to proceed with the Loan Assumption and the
Swap Assumption pursuant to Section 1.8(g) below, then at Closing, Seller shall
assign to Purchaser (if and to the extent assignable), and if so assigned,
Seller shall receive a credit for (as provided in Section 4.4(b)) the
then-current balances held in escrow in connection with the Loan for taxes,
insurance, replacement reserves, operating deficits, working capital reserves
and all other escrow/reserve accounts and funds then being held by Lender
(collectively, the "Reserves").
7

--------------------------------------------------------------------------------

(e)            Unless waived by Seller in writing, the Loan Assumption Documents
shall specifically include in form reasonably acceptable to Seller (i) an
unconditional full and complete release of Seller and Acquisitions, as borrower
under the Loan (the "Borrower Release"), (ii) an unconditional full and complete
release of liability for any "carveout" or other guaranty obligations (other
than any environmental indemnifications of the Released Parties) (the "Carveout
Release") of Seller, Rubenstein Properties Fund, L.P., and the Recourse
Guarantors (collectively, the "Released Parties"), and (iii) an unconditional
full and complete release of liability for any environmental indemnification
obligations of the Released Parties with respect to liabilities and obligations
accruing from and after Closing (the "Environmental Release").  If Purchaser
elects to proceed with the Loan Assumption and the Swap Assumption pursuant to
Section 1.8(g) below, and if each of the Borrower Release, the Carveout Release
and the Environmental Release is not delivered to Seller concurrently with
Closing, then Seller shall have the option of terminating this Agreement by
notice to Purchaser, whereupon the Earnest Money shall be returned to Purchaser,
and thereafter neither party shall have any further rights, obligations or
liabilities hereunder other than those that expressly survive the termination of
this Agreement (the "Surviving Obligations").
 
(f)            Purchaser acknowledges and agrees that Parkway Properties LP or
such other affiliate of Purchaser as may be required by Lender (the "Guarantor
Party") shall at Closing, subject to Section 1.8(g), execute and deliver
agreements guaranteeing certain environmental and "carveout" obligations in
connection with the Loan in such form as the Lender may require (the
"Guaranties").  Purchaser shall (and shall cause the Guarantor Party to)
cooperate in good faith and timely provide such information as is reasonably
required by Lender to evaluate the suitability of Purchaser and the Guarantor
Party for such Guaranties (the "Guarantor Information").  For the avoidance of
doubt, Purchaser's and/or Guarantor Party's failure to provide any material
Guarantor Information shall constitute a default by Purchaser under this
Agreement.
 
(g)            In the event that (i) Purchaser is unable to obtain Lender's
consent to the Loan Assumption and the Counterparty's consent to the Swap
Assumption, or (ii) Purchaser for any other reason decides not to proceed with
the Loan Assumption or the Swap Assumption, then, notwithstanding anything to
the contrary contained herein, Purchaser shall not be required to obtain the
Loan Assumption and the Swap Assumption; provided, however, that Purchaser shall
nevertheless proceed to Closing without reduction of the Purchase Price (or
Arnold Palmer Option Price, if applicable) and shall not otherwise be relieved
of its obligations under this Agreement.  Should Purchaser not obtain the Loan
Assumption and the Swap Assumption pursuant to the immediately preceding
sentence, then (A) Seller shall, upon Closing, repay the Loan from the sale
proceeds received by Seller hereunder and terminate the Swap Agreement, and (B)
Purchaser shall be responsible for any and all costs, penalties, premiums and
fees payable by Seller in connection with Seller's repayment of the Loan and
termination of the Swap Agreement, including, without limitation, any prepayment
penalties and premiums, yield maintenance fees, LIBOR termination fees and swap
breakage fees.  Purchaser shall inform Seller as soon as practicable following
any determination by Seller not to pursue the Loan Assumption and the Swap
Assumption pursuant to this Section 1.8(g).  Additionally, Purchaser hereby
acknowledges and agrees that the Loan Documents require that Seller give Lender
no less than three (3) business days' prior written notice of any intended
prepayment of the Loan, and Seller shall have the right to extend the date of
Closing hereunder for up to three (3) business days in order to comply with such
requirement.
8

--------------------------------------------------------------------------------

1.9            Independent Consideration.  Seller and Purchaser acknowledge and
agree that One Hundred and No/100 Dollars ($100.00) of the Earnest Money shall
be paid to Seller if this Agreement is terminated for any reason (the
"Independent Contract Consideration").  Moreover, Seller and Purchaser
acknowledge and agree that the Independent Contract Consideration has been
bargained for and agreed to as additional consideration for Seller's execution
and delivery of this Agreement.  At Closing, the Independent Contract
Consideration shall be applied to the Purchase Price.  In the event this
Agreement is terminated for any reason, Seller shall be entitled to the
Independent Contract Consideration.
ARTICLE II
TITLE AND SURVEY
2.1            Title Examination; Commitment for Title Insurance.  Purchaser has
obtained from Morehead Title Company, as agent for First American Title
Insurance Company (the "Title Company"), an ALTA title insurance commitment
having an effective date of October 16, 2012 (the "Title Commitment") covering
the Property and a copy of each document referenced in the Title Commitment as
an exception to title the Property, and Purchaser has provided Seller with a
copy of the Title Commitment and all underlying exception documents.  At
Closing, Purchaser, if it elects to do so, may, at its expense, obtain from the
Title Company, through an office or agent of Title Company chosen by Purchaser,
an Owner's Policy of Title Insurance in the full amount of the Purchase Price
pursuant to Section 2.4.
 
2.2            Survey.  Seller has delivered to Purchaser an ALTA survey of the
Land and Improvements dated December 16, 2010 and last updated December 22, 2010
prepared by R.B. Pharr & Associates, P.A. (as updated as provided in the next
sentence, the "Survey").  Purchaser shall have the right to obtain any update of
the Survey, at Purchaser's sole cost and expense.
 
2.3            No Current Title Objections.   All items contained in the Title
Commitment and any matters shown on the Survey shall be deemed Permitted
Exceptions, and Purchaser hereby waives any right to terminate this Agreement
with respect to such Permitted Exceptions.  With respect to those certain
Notices of Contract filed by Tyler 2 Construction, Inc. in the Mecklenburg
County Public Registry bearing file numbers 11-R-2079 and 11-R-2080,
respectively (collectively, the "Notices of Commencement"), Seller shall attempt
diligently and in good faith to cause terminations of such Notices of
Commencement to be filed on or prior to Closing or to otherwise cause such
Notices of Commencement to be removed of record prior to Closing.  However, if
Seller is unable to do so, the same shall not constitute a failure of a
condition to Purchaser's obligation to complete Closing or otherwise excuse
Purchaser of its obligation to complete Closing under this Agreement.
 
2.4            Conveyance of Title.  At Closing Seller shall convey and transfer
to Purchaser such title to the Land, the Improvements and the Unit as will
enable the Title Company to issue to Purchaser, at Purchaser's expense, an ALTA
Owner's Policy of Title Insurance (the "Title Policy") covering the Land, the
Improvements and the Unit in the full amount of the Purchase Price free and
clear of all liens and encumbrances other than Permitted Exceptions.
 Notwithstanding anything contained herein to the contrary, the Land, the
Improvements and the Unit shall be conveyed subject to the following matters,
which shall be deemed to be Permitted Exceptions:
9

--------------------------------------------------------------------------------

(a)            the Loan and the terms and conditions of the Loan Documents;
(b)            the exceptions to title set forth in Exhibit F ("Known Title
Exceptions");
(c)            the rights of tenants as tenants only under the Leases and any
New Leases for the Property entered into between the Effective Date and the
Closing Date and, where required, approved (or deemed approved) by Purchaser in
accordance with Section 5.5(c) (and any such New Lease shall be a "Lease");
(d)            the lien of all ad valorem real estate taxes and assessments not
yet due and payable as of the Closing Date, subject to adjustment as herein
provided;
(e)            local, state and federal laws, ordinances or governmental
regulations, including but not limited to, building and zoning laws, ordinances
and regulations, now or hereafter in effect relating to the Property;
(f)            items appearing of record or discoverable by a survey and not
objected to by Purchaser or waived or deemed waived by Purchaser in accordance
with Section 2.5;
(g)            any notices of commencement filed after the Effective Date (it
being acknowledged and agreed by the parties hereto that nothing contained in
this subparagraph (g) shall be deemed to limit or modify any obligation of
Seller expressly set forth in this Agreement to pay for any work performed prior
to Closing); and
(h)            exceptions to title related to risk of mechanics liens with
respect to work which the Purchaser is obligated to pay for or perform under the
terms of this Agreement.
 
2.5            Pre-Closing "Gap" Title Defects.  Purchaser may object to title
matters first created between the effective date of the Title Commitment and the
Closing Date ("New Title Matters"), by written notice to Seller given within
five (5) business days after Purchaser obtains knowledge of any such New Title
Matter.  The failure of Purchaser to timely object to any such New Title Matter
shall be deemed Purchaser's approval of same, and such New Title Matter shall be
deemed a Permitted Exception.  Seller shall have the right, but not the
obligation, to attempt to cure any New Title Matters to which Purchaser timely
objects.  Seller shall, by written notice to Purchaser given within five (5)
days after receipt of Purchaser's objection notice to such New Title Matters,
notify Purchaser whether Seller elects to attempt to cure such objections.  If
Seller fails to send such notice, Seller shall be deemed to have elected not to
cure such objections.  If Seller elects to attempt to cure any such matters,
Seller shall have to the right to extend the Closing Date for a reasonable
additional period of time to effect such a cure, but in no event shall the
adjournment exceed sixty (60) days. If Seller notifies Purchaser that Seller
does not elect to attempt to cure any New Title Matter to which Purchaser has
timely objected, or if Seller elects to cure any such objections but later
notifies Purchaser that Seller will be unable to effect a cure prior to the
Closing Date, Purchaser shall, within five (5) days after receipt of such notice
from Seller (or the Closing Date, if earlier), notify Seller in writing that
Purchaser has elected to (i) waive its objection to such New Title Matters and
accept conveyance of the Property subject to the Permitted Exceptions, together
with such New Title Matters, or (ii) terminate this Agreement, and upon delivery
of such notice of termination, this Agreement shall terminate and the Earnest
Money shall be returned to Purchaser, and thereafter neither party hereto shall
have any further rights, obligations or liabilities hereunder except for
Surviving Obligations.  In the event that Purchaser does not give Seller written
notice within such five (5) day period (or by the Closing Date, if earlier),
then Purchaser shall be deemed to have elected to proceed under clause (i).
10

--------------------------------------------------------------------------------

2.6            Must Cure Items.  Notwithstanding anything in this Article II to
the contrary, Seller shall be obligated to cure, bond off in a manner reasonably
acceptable to Purchaser or otherwise remove as a lien on title to the Property,
at or before Closing any "Must Cure Item."  The term "Must Cure Item" means (a)
any deeds of trust entered into by Seller or Acquisitions, real estate taxes for
the 2012 calendar year (subject to proration pursuant to Section 4.4 below),
water and sewer charges, assessments, judgments against Seller or Acquisitions
to which Seller or Acquisitions consents, or other liens secured by or affecting
the Property created by Seller or Acquisitions which can be satisfied by payment
of liquidated sums in an aggregate amount not to exceed the Purchase Price, but
specifically excepting the Loan and the Loan Documents unless the Loan is being
paid off in full at Closing under Section 1.8(g), (b) any exceptions or
encumbrances voluntarily created by Seller after the effective date of the Title
Commitment without Purchaser's consent or deemed approval, and (c) any
exceptions or encumbrances not voluntarily created by Seller after the effective
date of the Title Commitment, provided, Seller shall in no event be required to
expend more than Five Hundred Thousand Dollars ($500,000.00) to cure, bond off
or otherwise remove as a lien on title to the Property any matters set forth in
this subclause (c).  For the avoidance of doubt, the $500,000 limitation set
forth in subclause (c) of this Section 2.6 is not intended to limit Purchaser's
termination right set forth in Section 2.5 above. Additionally, Seller shall, on
the Closing Date, deposit into escrow with the Title Company an amount equal to
one hundred twenty-five percent (125%) of the "Unpaid TI Work" (as defined in
the Owner Affidavit and Indemnity Agreement attached as Exhibit P-1), pursuant
to an escrow agreement in form reasonably acceptable to Seller, which escrow
agreement shall provide that, if no liens are filed with respect to such work
within 120 days after Closing, the escrowed funds shall be promptly released to
Seller.
ARTICLE III
INSPECTION OF PROPERTY
3.1            Inspection.  Prior to the Effective Date, Purchaser conducted its
due diligence investigation of the Property, and the Purchase Price reflects
that investigation.  Without limitation, prior to the Effective Date, Purchaser
had the right to make a physical inspection of the Property, interview the
tenants and to examine the Ground Lease, the Loan Documents, the Swap Agreement,
Known Title Exceptions 2-19 listed on Exhibit F, and operating files maintained
by Seller or its property manager in connection with the leasing, current
maintenance and/or management of the Property, including, without limitation,
the Leases, lease files, Service Contracts, insurance policies, bills, invoices,
receipts and other general records relating to the income and expenses of the
Property, correspondence, surveys, plans and specifications, warranties for
services and materials provided to the Property, environmental audits and
similar materials, but excluding materials not directly related to the leasing,
current maintenance and/or management of the Property such as, without
limitation, Seller's acquisition materials and reports, internal memoranda,
financial projections, budgets, appraisals, accounting and tax records and
similar proprietary, elective or confidential information (collectively, the
"Property Information").
11

--------------------------------------------------------------------------------

3.2            Designated Service Contracts.  "Service Contracts" means all
contracts and agreements relating to the upkeep, repair, maintenance or
operation of the Land, the Improvements, the Unit or the Personal Property which
will extend beyond the Closing Date if not terminated by Seller on or prior to
Closing.  Exhibit T attached hereto lists the Service Contracts that Purchaser
shall assume at Closing (the "Designated Service Contracts"). At Closing, Seller
will cause the Service Contracts that are not Designated Service Contracts,
together with all existing property management and leasing agreements, to be
terminated at Seller's expense, such termination to be effective within the time
period provided for in the applicable Service Contract (or if no such time
period is provided, as promptly as practicable after the Closing Date).  The
provisions of this Section 3.2 shall survive the Closing and shall not be merged
therein.
ARTICLE IV
CLOSING
4.1            Time and Place.  The consummation of the transaction contemplated
hereby ("Closing") shall be held at 11:00 a.m. on December 31, 2012 (as that
date may be extended as provided in Sections 1.8(g), 2.3 or 2.5, the "Closing
Date") through escrow deposits with the Title Company and, as applicable,
Lenders' counsel.  At Closing, Seller and Purchaser shall perform the
obligations set forth in, respectively, Section 4.2 and Section 4.3, the
performance of which obligations shall be concurrent conditions.  The parties
shall use good faith efforts to "pre-close" this transaction on December 28,
2012, so that wiring of funds can occur as early as possible on December 31,
2012.
 
4.2            Seller's Obligations at Closing.  At Closing, Seller shall:
 
(a)            deliver to Purchaser a duly executed assignment and assumption of
the Ground Lease in form attached as Exhibit G assigning to Purchaser (and
pursuant to which Purchaser shall assume from Seller) the tenant/lessee interest
in the Ground Lease (the "Ground Lease Assignment"); if Purchaser elects to
obtain either or both Property Agreement Consents, and if the City and the
Visitors Authority grant either or both Property Assignment Consents, Ground
Lease Assignment shall include an assignment and assumption of Seller's interest
in the Property Agreement(s) for which consent was granted;
 
(b)            deliver to Purchaser a duly executed limited or special warranty
deed in form attached as Exhibit H, conveying to Purchaser the Unit, subject
only to the Permitted Exceptions applicable to the Unit (the "Unit Deed");
 
(c)            if the City and the Visitors Authority grant the Arnold Palmer
Consent, deliver to Purchaser a duly executed assignment and assumption of
Seller's interest in and to the Arnold Palmer Option in form attached as Exhibit
AA (the "Assignment of Arnold Palmer Option");
12

--------------------------------------------------------------------------------

(d)            deliver to Purchaser a duly executed bill of sale in form
attached as Exhibit J, conveying Seller's interest in the Personal Property
without warranty of title or use and without warranty, expressed or implied, as
to merchantability and fitness for any purpose (the "Bill of Sale");
 
(e)            deliver to Purchaser a duly executed assignment and assumption of
the landlord's/lessor's interest in and to the Leases in form attached as
Exhibit K (the "Assignment of Leases");
 
(f)            deliver to Purchaser a duly executed assignment and assumption of
Seller's interest in the Designated Service Contracts and the Intangibles, to
the extent assignable, in form attached as Exhibit L (the
"Assignment of Contracts");
 
(g)             Subject to Sections 1.8(e) and 1.8(g), deliver to Purchaser the
Loan Assumption Documents to which Seller is a party duly executed by Seller;
 
(h)            deliver to Purchaser notices of termination, dated as of the
Closing Date, of those Service Contracts which are not Designated Service
Contracts;
 
(i)            deliver to Purchaser such Ground Lessor Estoppel, Master
Association Estoppel, CCR Estoppel, Parking Agreement Estoppel, and Tenant
Estoppels as required by the terms of this Agreement and as
are in Seller's possession;
 
(j)            join with Purchaser to execute a notice in form attached as
Exhibit O, which Purchaser shall send to each tenant under each of the Leases
informing such tenant of the sale of the Property and of the assignment to
Purchaser of Seller's interest in, and obligations under, the Leases (including,
if applicable, any security deposits) and directing that all rent and other sums
payable after the Closing under each such Lease shall be paid as set forth in
the notice (the "Tenant Notice Letters");
 
(k)            join with Purchaser to execute notices, which Purchaser shall
send to each other party to any Designated Service Contract, informing such
person or entity of the sale of the Property and the assignment to Purchaser of
Seller's obligations under such Designated Service Contracts, and directing that
all invoices under each such Designated Service Contract be submitted as set
forth in the notice (the "Service Contract Notice Letters");
 
(l)            deliver to Purchaser a certified rent roll updated as of the
Closing Date relating to the Property in substantially the form attached hereto
as Exhibit M; provided, the parties agree that any changes to the substance of
the rent roll delivered at Closing from the rent roll attached hereto as Exhibit
M or any rent roll delivered to Purchaser prior to the Effective Date shall not
be considered a breach by Seller of this Agreement and in no event shall any
such changes constitute a failure of any condition precedent to Purchaser's
obligation to proceed to Closing hereunder;
13

--------------------------------------------------------------------------------

(m)            deliver to Purchaser a certificate, dated as of the Closing Date
and executed on behalf of Seller by a duly authorized officer thereof, stating
that the representations and warranties of Seller contained in this Agreement
are true and correct in all material respects as of the Closing Date (with
appropriate modifications of those representations and warranties made in
Section 5.1 to reflect any changes therein including, without limitation, any
changes resulting from actions under Section 5.5) or identifying any
representation or warranty which is not, or no longer is, true and correct and
explaining the state of facts giving rise to the change.  In no event shall
Seller be liable to Purchaser for, or be deemed to be in default hereunder by
reason of, any breach of representation or warranty which results from any
change that (i) occurs between the Effective Date and the Closing Date and (ii)
is expressly permitted under the terms of this Agreement or is beyond the
reasonable control of Seller to prevent; provided, however, that the occurrence
of a change which is not permitted hereunder shall, if materially adverse to
Purchaser or the Property, constitute the non-fulfillment of the condition set
forth in Section 4.6(i); if, despite changes or other matters described in such
certificate, the Closing occurs, Seller's representations and warranties set
forth in this Agreement shall be deemed to have been modified by all statements
made in such certificate;
 
(n)            deliver to Purchaser such evidence as the Title Company may
reasonably require as to the authority of the person or persons executing
documents on behalf of Seller;
 
(o)            deliver to Purchaser the indemnity agreement relating to the
Lease with Chiquita Brands, in the form attached hereto as Exhibit N duly
executed by Rubenstein Properties Fund, L.P. and Trinity Capital Value Fund II,
LP (the "Chiquita Indemnity Agreement");
 
(p)            deliver to Purchaser an affidavit duly executed by Seller stating
that Seller is not a "foreign person" as defined in the Federal Foreign
Investment in Real Property Tax Act of 1980 and the 1984 Tax Reform Act
(collectively with the items described in clauses (a)-(o) above and clause (q)
below), the "Seller's Closing Deliveries");
 
(q)            deliver an Owner Affidavit and Indemnity Agreement (No Recent
Improvements) in the form attached as Exhibit P-1 and an Affidavit as to Leases
and Parties in Possession in the form attached as Exhibit P-2;
 
(r)            cause the resignation of any members of the Board of the Master
Association formed pursuant to the Declaration and appointed by Seller or
Acquisitions in connection with the Unit, to be effective as of the Closing
Date;
 
(s)            deliver to Purchaser the Leases, the Designated Service
Contracts, and licenses and permits, if any, in the possession or reasonable
control of Seller, together with such leasing and property files and records
which are material in connection with the continued operation, leasing and
maintenance of the Property (which delivery may be accomplished by leaving such
materials at the Property on the Closing Date).  Purchaser shall cooperate with
Seller for a period of seven (7) years after Closing in case of Seller's need in
response to any legal requirement, a tax audit, tax return preparation or
litigation threatened or brought against Seller, by allowing Seller and its
agents or representatives access, upon reasonable advance notice (which notice
shall identify the nature of the information sought by Seller), at all
reasonable times to examine and make copies of any and all instruments, files
and records, at Seller's cost and expense, which right shall survive the Closing
and shall not be merged therein;
14

--------------------------------------------------------------------------------

(t)            deliver to Purchaser possession and occupancy of the Property,
subject to the Permitted Exceptions; and
 
(u)            deliver such additional documents as shall be reasonably required
to consummate the transaction expressly contemplated by this Agreement.
4.3            Purchaser's Obligations at Closing.  At Closing, Purchaser shall:
 
(a)            pay to Seller the full amount of the Purchase Price (and Arnold
Palmer Option Price, if applicable), as increased or decreased by prorations and
adjustments as herein provided, in immediately available wire transferred funds
pursuant to Section 1.5 above, it being agreed that at Closing the Earnest Money
shall be delivered to Seller and applied towards payment of the Purchase Price;
 
(b)            join Seller in execution of the Ground Lease Assignment, the
Assignment of Leases, the Assignment of Contracts, the Tenant Notice Letters,
the Service Contract Notice Letters, the Chiquita Indemnity Agreement, and, if
applicable, the Assignment of Arnold Palmer Option;
 
(c)            subject to Section 1.8(g), deliver to Seller, Lender or the
Counterparty, as applicable, the Loan Assumption Documents duly executed by
Purchaser and the Guaranty Party, as applicable, and any other documents or
materials required to effect the Loan Assumption and the Swap Assumption;
 
(d)            [Intentionally omitted];
 
(e)            deliver to Seller a certificate, dated as of the Closing Date and
executed on behalf of Purchaser by a duly authorized officer thereof, stating
that the representations and warranties of Purchaser contained in this Agreement
are true and correct in all material respects as of the Closing Date (with
appropriate modifications of those representations and warranties made in
Section 5.2 to reflect any changes therein) or identifying any representation or
warranty which is not, or no longer is, true and correct and explaining the
state of facts giving rise to the change;
 
(f)            deliver to Seller such evidence as Seller's counsel and/or the
Title Company may reasonably require as to the authority of the person or
persons executing documents on behalf of Purchaser;
 
(g)            appoint successor members of the Board of the Master Association
formed pursuant to the Declaration and appointed by Seller or Acquisitions in
connection with the Unit, to be effective as of the Closing Date; and
 
(h)            deliver such additional documents as shall be reasonably required
to consummate the transaction contemplated by this Agreement.
15

--------------------------------------------------------------------------------

4.4            Credits and Prorations.
 
(a)            Provided that Purchaser closes on the Loan Assumption and the
Swap Assumption, Purchaser will receive a credit against the Purchase Price in
the amount of the outstanding balance of the Loan as of Closing Date, exclusive
of any interest attributable to the date of Closing (the "Existing Indebtedness
Credit").
 
(b)            Provided that Purchaser closes on the Loan Assumption and the
Swap Assumption, Seller shall receive a credit equal to the amount of any
Reserves.
 
(c)            The following shall be apportioned with respect to the Property
as of 12:01 a.m. on the Closing Date, as if Purchaser were vested with title to
the Property during the entire Closing Date:
 
(i)            rents payable under the Ground Lease;
 
(ii)            amounts payable under the Declaration;
 
(iii)            rents, if any, as and when collected (the term "rents" as used
in this Agreement includes all payments due and payable by tenants under the
Leases and any parking revenue);
 
(iv)            taxes (including personal property taxes on the Personal
Property) and assessments levied against the Property;
 
(v)            payments under the Designated Service Contracts;
 
(vi)            gas, electricity and other utility charges for which Seller is
liable, if any, such charges to be apportioned at Closing on the basis of the
most recent meter reading occurring prior to Closing;
 
(vii)            amounts payable under the Declaration of Easements and Parking
Agreement;
 
(viii)            any other operating expenses or other items pertaining to the
Property which are customarily prorated between a purchaser and a seller in the
area in which the Property is located; and
 
(ix)            provided that Purchaser closes on the Loan Assumption and the
Swap Assumption, amounts for the month of Closing under the Swap Agreement on a
per diem basis, prorated as if such amounts were payments of interest under the
Loan, payable in arrears;
 
(d)            Notwithstanding anything contained in the foregoing provisions:
 
(i)            At Closing, (A) Seller shall, at Seller's option, either deliver
to Purchaser any security deposits actually held by Seller pursuant to the
Leases or credit to the account of Purchaser the amount of such security
deposits (to the extent such security deposits are not applied against
delinquent rents or otherwise as provided in the Leases), and (B) Seller shall
be entitled to receive and retain all refundable cash or other deposits posted
with utility companies serving the Property.  If tenant security deposits are in
the form of letters of credit or other non-cash collateral, Seller shall
cooperate with Purchaser and use reasonable commercial efforts to cause such
letters of credit to be properly transferred to Purchaser on or after the
Closing Date, together with any consent of the issuer of the letter of credit if
required by the terms of the letter of credit.  Seller shall pay the cost and
expense of assigning all such letters of credit.
16

--------------------------------------------------------------------------------

(ii)            Any taxes paid at or prior to Closing shall be prorated based
upon the amounts actually paid.  If taxes and assessments for the current
calendar year have not been paid before Closing, Seller shall be charged at
Closing an amount equal to that portion of such taxes and assessments which
relates to the period before Closing and Purchaser shall pay the taxes and
assessments prior to their becoming delinquent.  Any such apportionment made
with respect to a calendar year for which the tax rate or assessed valuation, or
both, have not yet been fixed shall be based upon the tax rate and/or assessed
valuation last fixed.  To the extent that the actual taxes and assessments for
the current year differ from the amount apportioned at Closing, the parties
shall make all necessary adjustments by appropriate payments between themselves
following Closing.
With respect to all calendar years prior to the calendar year in which the
Closing occurs, Purchaser is hereby authorized to commence, continue and control
the progress of, and to make all decisions with respect to, any proceeding or
proceedings, whether or not now pending, for the reduction of the assessed
valuation of the Property, to try or settle the same subject to the approval of
Seller, which shall not be unreasonably withheld, conditioned or delayed.  All
net tax refunds and credits obtained by Purchaser and attributable to any
calendar year prior to the calendar year in which Closing occurs shall be
applied in the following order of priority: first, to reimburse Purchaser for
all costs and expenses (including reasonably attorneys' fees and expenses)
incurred by Purchaser in connection with obtaining the tax refund or credit; and
second, the balance of such tax refund or credit shall be paid to Seller
(subject to any obligations to existing or prior tenants under their respective
leases).  All net tax refunds and credits attributable to any calendar year
subsequent to the calendar year in which the Closing occurs shall belong to and
be the property of Purchaser.  All net tax refunds and credits attributable to
the calendar year in which the Closing occurs shall be applied in the following
order of priority:  first, to pay the costs and expenses (including reasonable
attorneys' fees and expenses) incurred in connection with obtaining the tax
refund or credit; and second, to be apportioned between Purchaser and Seller in
proportion to the number of days in the calendar year that each party owned the
Property (with title to the Property being deemed to have passed as of 12:01
a.m. on the Closing Date), subject to any obligations to existing or prior
tenants under their respective leases.  Seller agrees to cooperate with
Purchaser in connection with the prosecution of any proceeding or proceedings
for the reduction of the assessed valuation of the Property for calendar years
prior to the year in which Closing occurs, and to take all reasonable steps,
from and after the Closing Date, as may be reasonably necessary to carry out the
intention of the foregoing, including, without limitation, the delivery to
Purchaser, upon demand, of any relevant books and records, including receipted
tax bills and cancelled checks used in payment of those taxes, the execution of
any and all consents or other documents, and the undertaking of any act
reasonably necessary for the collection of the refund by Purchaser, but at no
cost or expense to Seller and provided that Seller shall not be obligated to
incur any liability in connection therewith.
17

--------------------------------------------------------------------------------

(iii)            Charges referred to in Section 4.4(c) above which are payable
by any tenant to a third party shall not be apportioned hereunder, and Purchaser
shall accept title subject to any of such charges unpaid and Purchaser shall
look solely to the tenant responsible therefor for the payment of the same.  If
Seller shall have paid any of such charges on behalf of any tenant, and shall
not have been reimbursed therefor by the Closing Date, Purchaser shall pay to
Seller an amount equal to all such charges so paid by Seller upon receipt from
tenant.
 
(iv)            As to gas, electricity and other utility charges referred to in
Section 4.4(c)(vi) above, Seller may on notice to Purchaser elect to pay one or
more of all of said items accrued to the date hereinabove fixed for
apportionment directly to the person or entity entitled thereto, and to the
extent Seller so elects, such item shall not be apportioned hereunder, and
Seller's obligation to pay such item directly in such case shall survive the
Closing and shall not be merged therein.
 
(v)            The Personal Property is included in this sale, without further
charge, except that (A) Purchaser agrees to purchase from Seller, at Seller's
cost, and pay for at Closing, the fuel on the Property on the Closing Date, the
amount of fuel to be determined as of the day before the Closing Date by a
certificate of an agent or employee of Seller and approved by Purchaser, and (B)
Purchaser shall pay to Seller the amount of any and all sales or similar taxes
payable in connection with the Personal Property and Purchaser shall execute and
deliver any tax returns required of it in connection therewith.
 
(vi)            Seller shall be responsible for the payment of Tenant Inducement
Costs and leasing commissions (whether being paid in installments, being
deferred or otherwise) with respect to Leases that were executed and delivered
on or before October 1, 2012 (but specifically excluding (a) Tenant Inducement
Costs expressly specified as a Purchaser cost in note (1) of Exhibit Q, and (b)
Tenant Inducement Costs and leasing commissions for renewals, extensions,
modifications or expansions of such Leases exercised or entered into on or after
October 2, 2012 and (to the extent entered into or exercised after the Effective
Date) approved or deemed approved by Purchaser pursuant to Section 5.5(c))
(collectively, the "Tenant Inducement Credit").  Purchaser shall be responsible
for the payment of: (A) all Tenant Inducement Costs listed in note (1) of
Exhibit Q, and (B) all Tenant Inducement Costs and leasing commissions which
become due and payable (whether before or after Closing) (1) as a result of any
renewals, extensions, modifications or expansions of Leases exercised or entered
into on or after October 2, 2012 and (to the extent entered into or exercised
after the Effective Date) approved or deemed approved by Purchaser in accordance
with Section 5.5(c), and (2) under any New Leases entered into on or after
October 2, 2012 and (to the extent entered into or exercised after the Effective
Date) approved or deemed approved by Purchaser in accordance with
Section 5.5(c).  If, as of the Closing Date, Seller shall have paid any Tenant
Inducement Costs or leasing commissions for which Purchaser is responsible
pursuant to the foregoing provisions, Purchaser shall reimburse Seller therefor
at Closing.  If, as of the Closing Date, Seller shall have not paid or satisfied
any Tenant Inducement Costs or leasing commissions for which Seller is
responsible pursuant to the foregoing provisions, Purchaser shall receive a
credit therefor at Closing, and Purchaser shall thereafter be obligated to pay
the same (which obligation shall survive Closing).  For purposes hereof, the
term "Tenant Inducement Costs" shall mean any loss of income resulting from any
free rental period following Closing and any out-of-pocket payments required
under a Lease to be paid by the landlord thereunder to or for the benefit of the
tenant thereunder which is in the nature of a tenant inducement, including
specifically, without limitation, tenant improvement costs, lease buyout costs,
and moving, design, refurbishment and club membership allowances.  A description
of all Tenant Inducement Costs with respect to the current term of any Lease
entered into on or before October 1, 2012 is listed on Exhibit Q.  A description
of all brokerage commissions due with respect to the current term of any Lease
entered into on or before October 1, 2012 is listed on Exhibit R.
 Notwithstanding the foregoing, Seller and Purchaser acknowledge that the
Chiquita Brands tenant is entitled to a "free rent" period under its lease, and
Seller agrees that Purchaser may contact the Chiquita Brands tenant to attempt
to negotiate an amendment to the Chiquita Brands lease (which would be effective
solely if Closing occurs and only if Lender consents thereto) pursuant to which
Chiquita would agree to terminate the free rent period and accept in its stead
at Closing a payment from the landlord equal to the amount of the rent which
otherwise would have be abated during the free rent period and which has not
already been abated as of the Closing Date (the "Chiquita Free Rent Payment
Amount").  If such amendment is validly executed and delivered and the Lender
has consented thereto, then at Closing Seller shall pay the Chiquita Free Rent
Payment Amount to Chiquita, and Purchaser shall not receive the portion of the
Tenant Inducement Credit for Chiquita set forth on Exhibit Q pertaining to free
rent.  The costs and expenses in obtaining such amendment and Lender consent
shall be borne solely by Purchaser.  The ability of Purchaser to obtain such an
amendment shall not be a condition to Closing, and the failure of Purchaser to
obtain such an amendment or Lender's consent thereto shall in no way relieve
Purchaser of its obligations under this Agreement.
18

--------------------------------------------------------------------------------

(vii)            Unpaid and delinquent rent collected by Seller and Purchaser
after the Closing Date shall be delivered as follows: (A) if Seller collects any
unpaid or delinquent rent for the Property, Seller shall, within fifteen (15)
days after the receipt thereof, deliver to Purchaser any such rent which
Purchaser is entitled to hereunder relating to the Closing Date and any period
thereafter, and (B) if Purchaser collects any unpaid or delinquent rent from the
Property, Purchaser shall, within fifteen (15) days after the receipt thereof,
deliver to Seller any such rent which Seller is entitled to hereunder relating
to the period prior to the Closing Date.  Seller and Purchaser agree that all
rent received by Seller or Purchaser after the Closing Date shall be applied
first to current rentals and then to delinquent rentals, if any, in inverse
order of maturity.  Purchaser will make a good faith effort after Closing to
collect all rents in the usual course of Purchaser's operation of the Property
(including, without limitation, year-end operating expense and real estate tax
adjustments for the year in which Closing occurs), but Purchaser will not be
obligated to institute any lawsuit or other collection procedures to collect
delinquent rents.  In the event that there shall be any rents or other charges
under any Leases which, although relating to a period prior to Closing, do not
become due and payable until after Closing or are paid prior to Closing but are
subject to adjustment after Closing (such as year-end operating expense and real
estate tax reimbursements and the like), then (A) any rents or charges of such
type received by Purchaser or its agents or Seller or its agents subsequent to
Closing shall, to the extent applicable to a period extending through the
Closing, be prorated between Seller and Purchaser (upon payment following
Closing or upon final calculation of such adjustments, as applicable) as of the
Closing Date and the party owing the proration shall promptly remit such amount
to the other party, and (B) any refund owed to a tenant under the Leases as a
result of such tenant's overpayment of any operating expenses for 2012 or, if
applicable, the year in which Closing occurs, shall, to the extent applicable to
the period extending through Closing, be prorated upon completion of the tenant
reconciliation statements between Seller and Purchaser as of the Closing Date
and Seller's portion thereof shall be remitted promptly to Purchaser by Seller,
and Purchaser shall thereafter be responsible for refunding such amount to the
applicable tenant(s) for any such overpayment by such tenant(s).  Without
limiting the foregoing provisions of this Section 4.4(d)(vii), Seller shall be
responsible for preparing the tenant reconciliation statements for rents and
other charges payable under the Leases for the 2012 calendar year and shall
provide the same to Purchaser follow Closing.  Purchaser shall be responsible
for delivering the reconciliation statements to the applicable tenants and for
coordinating the settlement of any amounts reflected thereon with the tenants
pursuant to their Leases.
19

--------------------------------------------------------------------------------

(e)            In the event that Purchaser breaches its representation and
warranty set forth in Section 5.6(d) or the covenant set forth in Section 5.8(d)
at or prior to Closing, then Purchaser shall be responsible, at its sole cost
and expense, to attempt to obtain the City's consent to the Ground Lease
Assumption, and shall pay when required by the City, any and all costs related
to attempting to obtaining such consent.  In such event, if Purchaser is unable
to obtain the consent of the City to the Ground Lease Assumption, such failure
shall be a default by Purchaser under this Agreement.
 
(f)            If Purchaser elects to obtain either or both Property Agreement
Consents, Purchaser shall pay when required by the City and the Visitors
Authority any and all costs related to attempting to obtain the Property
Agreement Consents.
 
(g)            Purchaser shall pay when required by the City or the Visitors
Authority any and all costs related to attempting to obtain the Arnold Palmer
Consent.
 
(h)            If, at any time following the Closing Date, any adjustment under
any subsection of this Section 4.4 shall prove to be incorrect (whether as a
result in an error in calculation or a lack of complete and accurate information
as of the Closing), the party in whose favor the error was made shall promptly
pay to the other party the sum necessary to correct that error upon receipt of
proof of the error, provided that the proof is delivered to the party from whom
payment is requested within one (1) year after the Closing Date.
 
(i)            The provisions of this Section 4.4 shall survive the Closing and
shall not be merged therein.
4.5            Closing Costs.
 
(a)            Seller shall pay (a) the fees of any counsel representing it in
connection with this transaction; (b) any transfer tax which becomes payable by
reason of the transfer of the Unit; (c) one-half (1/2) of any escrow fee which
may be charged by the Escrow Agent or Title Company; and (d) the loan assumption
fee and related Lender costs and expenses pursuant to Section 1.8(c).  Purchaser
shall pay (i) the fees of any counsel representing Purchaser in connection with
this transaction; (ii) the premium for the Owner's Policy of Title Insurance to
be issued to Purchaser by the Title Company at Closing; (iii) for the cost of
 any update of the Survey requested by Purchaser pursuant to the last sentence
of Section 2.2; (iv) the fees (excluding any transfer tax) for recording the
Ground Lease Assignment and the Unit Deed; (v) the amount of the fee for (A) the
title examination and (B) the Title Commitment; (vi) one-half (1/2) of any
escrow fees charged by the Escrow Agent or Title Company; (vii) any costs
related to the City's consent to the Ground Lease Assumption as provided in
Section 4.4(e); and (viii) any costs related to the City's and Visitors
Authority's consent to the Property Agreement Consents as provided in
Section 4.4(f).  All other costs and expenses incident to this transaction and
the closing thereof shall be paid by the party incurring same.
20

--------------------------------------------------------------------------------

(b)            Seller does not believe that any transfer tax is payable in
connection with the delivery and recording of the Ground Lease Assignment, and
shall not be obligated to pay any such transfer tax at Closing; provided, in the
event that it is determined after Closing by the final determination of a court
of competent jurisdiction that transfer tax is due and payable in connection
with the recording of the Ground Lease Assignment, Seller shall pay 100% of such
transfer tax.  Seller shall be responsible for delivering the Ground Lease
Assignment to the Registry for recording.
 
(c)            The obligations under this Section 4.5 shall survive Closing.
4.6            Conditions Precedent to Obligation of Purchaser.  The obligation
of Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the Closing Date of all of the following conditions,
any or all of which may be waived by Purchaser in its sole discretion:
 
(a)            [Intentionally omitted.]
 
(b)            The City shall have delivered the Ground Lessor Estoppel with no
changes to the form other than changes that are approved by Purchaser in its
reasonable discretion or deemed approved by Purchaser pursuant to Section 5.5
below.
 
(c)            NASCAR, Inc., NASCAR Media, Chiquita Brands and Heels.com
(collectively, the "Required Tenants") shall have delivered Tenant Estoppels in
the form required by such respective tenant's Lease with no changes to the
applicable form other than changes that are approved by Purchaser in its
reasonable discretion or deemed approved by Purchaser pursuant to Section 5.5
below.
 
(d)            Each Required Tenant shall have paid in full the monthly minimum
rental payment due on December 1, 2012 under each such Required Tenant's lease.
 
(e)            The City shall have delivered the CCR Estoppel with no changes to
the form other than changes that are approved by Purchaser in its reasonable
discretion or deemed approved by Purchaser pursuant to Section 5.5 below.
 
(f)            The Visitors Authority shall have delivered the Parking Agreement
Estoppel with no changes to the form other than changes that are approved by
Purchaser in its reasonable discretion or deemed approved by Purchaser pursuant
to Section 5.5 below.
 
(g)            The Master Association under the Declaration shall have delivered
the Master Association Estoppel with no changes to the form other than changes
that are approved by Purchaser in its reasonable discretion or deemed approved
by Purchaser pursuant to Section 5.5 below.
21

--------------------------------------------------------------------------------

(h)            Seller shall have delivered to Purchaser all of the items
required to be delivered to Purchaser pursuant to the terms of this Agreement,
including but not limited to, those provided for in Section 4.2.
 
(i)            Subject to the last paragraph of this Section 4.6, all of the
representations and warranties of Seller contained in this Agreement shall be
true and correct in all material respects as of the Closing Date (with
appropriate modifications permitted under this Agreement or which are not
adverse to Purchaser), except as to representations and warranties that are
expressly made solely as of the Effective Date.
 
(j)            Subject to the last paragraph of this Section 4.6, Seller shall
have performed and observed, in all material respects, all covenants and
agreements of this Agreement to be performed and observed by Seller as of the
Closing Date.

 
Without limiting Section 6.2 below (and subject to any express right which
Seller has to adjourn Closing), in the event that any of the above conditions
remain unsatisfied as of the Closing Date  then Purchaser may (subject to the
last sentence of this paragraph) waive any such conditions and complete Closing
without abatement of the Purchase Price (or Arnold Palmer Option Price, if
applicable), or terminate this Agreement in which event the Earnest Money shall
be returned to Purchaser and neither party shall have any further rights,
obligations or liabilities hereunder except for the Surviving Obligations.
 Notwithstanding anything to the contrary in this Agreement, in the event that
Seller's representations and warranties set forth in Section 5.1(q) below are
not true and correct in all material respects as of the Closing Date, then
Purchaser shall not  be entitled to terminate this Agreement, but rather
Purchaser's sole remedy shall be to either (y) waive such condition and proceed
to Closing (including, without limitation, Closing on the assumption of the
Arnold Palmer Option) without abatement of the Purchase Price or the Arnold
Palmer Option Price, or (z) to refuse to close on the purchase of  the Arnold
Palmer Option only but otherwise complete Closing without abatement of the
Purchase Price, in which case the Arnold Palmer Option shall not be assigned to
Purchaser,  Purchaser shall not pay the Arnold Palmer Option Price, and
Purchaser and Seller shall have no further obligations with respect to the
Arnold Palmer Option except for the Surviving Obligations applicable thereto.
 
4.7            Conditions Precedent to Obligation of Seller.  The obligation of
Seller to consummate the transaction hereunder shall be subject to the
fulfillment on or before the Closing Date of all of the following conditions,
any or all of which may be waived by Seller in its sole discretion:
 
(a)            Purchaser shall have continuously satisfied, from the period
commencing on the Effective Date through and including the Closing Date, the
Qualified Transferee Conditions, and shall have provided evidence of the same to
the reasonable satisfaction of Seller and, to the extent necessary, the City.
 
(b)            Provided that Purchaser elects to close on the Loan Assumption
and Swap Assumption pursuant to Section 1.8(g) hereof, Lender must have
consented in writing to the Loan Assumption and granted the Borrower Release,
the Carveout Release and the Environmental Release in form reasonably acceptable
to Seller, and any and all conditions to that consent must have been satisfied
including, without limitation, execution of all required Loan Assumption
Documents by Lender, Purchaser and Guarantor Party, to the extent applicable.
22

--------------------------------------------------------------------------------

(c)            Provided that Purchaser elects to close on the Loan Assumption
and Swap Assumption pursuant to Section 1.8(g) hereof, the Counterparty must
have consented in writing to the Swap Assumption, and any and all conditions to
that consent must have been satisfied, including, without limitation, execution
of all required Loan Assumption Documents pertaining to the Swap Assumption by
Counterparty, Purchaser and Guarantor Party, to the extent applicable.
 
(d)            Seller shall have received the Purchase Price (and Arnold Palmer
Option Price, if applicable) as adjusted pursuant to and payable in the manner
provided for in this Agreement.
 
(e)            Purchaser shall have delivered to Seller all of the items
required to be delivered to Seller pursuant to the terms of this Agreement,
including but not limited to, those provided for in Section 4.3.
 
(f)            All of the representations and warranties of Purchaser contained
in this Agreement shall be true and correct in all material respects as of the
Closing Date.
 
(g)            Purchaser shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Purchaser as of the Closing Date.


Without limiting Section 6.1 below, in the event that any of the above
conditions remain unsatisfied as of the Closing Date, then Seller may waive any
such conditions and complete Closing, or terminate this Agreement in which event
the Earnest Money shall be returned to Purchaser (except in the case of a
termination due to Purchaser's breach of this Agreement, in which event the
Earnest Money shall be paid to Seller as liquidated damages pursuant to Section
6.1) and neither party shall have any further rights, obligations or liabilities
hereunder except for the Surviving Obligations; provided, however, that nothing
contained in this Section 4.7 shall be deemed to limit or modify Purchaser's
obligation to proceed to Closing without reduction of the Purchase Price (or
Arnold Palmer Option Price, if applicable) in the event that Purchaser shall
elect not to close on the Loan Assumption and Swap Assumption pursuant to
Section 1.8(g) above.
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS
5.1            Representations and Warranties of Seller.  Seller hereby makes
the following representations and warranties to Purchaser as of the Effective
Date (and updated as of the Closing Date as provided in Section 4.2(m)):
(a)            Organization and Authority.  Seller has been duly organized and
is validly existing under the laws of Delaware.  Subject to receipt of the
consents contemplated by Section 4.7, the Property Agreement Consents, the
Arnold Palmer Consent, and the truth and accuracy of Section 5.6(d) below,
Seller has the full right and authority to enter into this Agreement and, to the
extent assignable without the consent of any other party, to transfer all of the
Property to be conveyed by Seller pursuant hereto and to consummate or cause to
be consummated the transactions contemplated herein to be made by Seller.  The
person signing this Agreement on behalf of Seller is authorized to do so.
23

--------------------------------------------------------------------------------

(b)            Pending Actions.  To Seller's knowledge, there is no action,
suit, arbitration, unsatisfied order or judgment, governmental investigation or
proceeding pending or threatened against the Property or the transaction
contemplated by this Agreement which, if adversely determined, could
individually or in the aggregate have a material adverse effect on title to the
Property or any portion thereof or which could in any material way interfere
with the consummation by Seller of the transaction contemplated by this
Agreement.
 
(c)            No Monetary Default of Seller Under Ground Lease, the Declaration
or Loan Documents.  There exists no monetary default on the part of Seller under
the Ground Lease, the Declaration or the Loan Documents, and Seller has not
received written notice of any other default on the part of Seller under the
Ground Lease, the Declaration or the Loan Documents which remains outstanding.
 
(d)            Ground Lease.  The Ground Lease has not been modified or amended
in any respect (except as indicated in the first Background paragraph above)
 and is in full force and effect.  Seller has provided Purchaser with a true and
complete copy of the Ground Lease and all amendments thereto.  Solely as of the
Effective Date, Seller has issued no notice that Ground Lessor is in default in
the performance of its obligations under the Ground Lease.
 
(e)            Loan and Loan Documents.  The "Loan Documents" described on
Exhibit B and the Swap Agreement constitute all of the material Loan Documents
relating in any manner to the Loan by Lender which relates to the Property.  The
Loan Documents have not been modified or amended in any respect, except as
indicated in Exhibit B, and are in full force and effect.  The outstanding
principal balance of the Loan as of the Effective Date is approximately
$42,287,021.57.  Seller has not received any notice that Seller or any guarantor
is in default in the performance of its obligations under the Loan Documents
which remains outstanding and, solely as of the Effective Date, Seller has
issued no notice that Lender is in default in the performance of its obligations
under the Loan Documents.
 
(f)            Leases.  Seller is the lessor or landlord or the successor lessor
or landlord under the Leases.  Except as set forth in the Lease Schedule, there
are no other leases or occupancy agreements or amendments or modifications
thereto affecting the Property.  The rents and other sums due or to become due
under each Lease have not been assigned, encumbered or subjected to any lien by
Seller (other than in connection with the Loan).  Seller has provided Purchaser
with true and complete copies of all the Leases and all amendments thereto.
 Except as disclosed in Exhibit Q, there are no outstanding or deferred
obligations on the part of the landlord for any Tenant Inducement Costs to or on
behalf of any tenant with respect to the current term of any Lease set forth on
Exhibit D; solely as of the Effective Date, no tenant is more than thirty (30)
days delinquent in rents under any Lease; except as disclosed in Exhibit R,
there are no outstanding or deferred obligations on the part of landlord for
payment of leasing commissions with respect to the current term of any Lease set
forth on Exhibit D; solely as of the Effective Date with respect to Leases other
than Leases with Required Tenants, (y) Seller has received no written notice
that any material default (or event or condition which with notice or passage of
time or both will be a material default) exists under any Lease on the part of
landlord, and (z) there exists no monetary default on the part of Seller and
Seller has no knowledge of any other material default by Seller under any Lease,
and solely as of the Effective Date, Seller has issued no notice that any
default (or event or condition which with notice or passage of time or both will
be a default) exists under any Lease on the part of any tenant.  Solely as of
the Effective Date, no tenant has prepaid any installment of fixed annual rent
more than one (1) month in advance.  Solely as of the Effective Date with
respect to Leases other than Leases with Required Tenants, to Seller's
knowledge, no tenant has any offsets, defenses, claims or causes of action
against Seller which are material.  In the event that any Tenant Estoppel
delivered to Purchaser with respect to any Lease shall contain any statement of
fact, information or other matter which is inconsistent with the matters stated
in Seller's representations in this Section 5.1(f), the Tenant Estoppel shall
control and Seller shall have no liability for any claim based upon a breach of
representation regarding such statement of fact, information or other matter
contained in the Tenant Estoppel.  Notwithstanding anything to the contrary
contained in this Agreement,  Seller does not represent or warrant that any
particular Lease will be in force or effect at Closing or that the tenants under
the Leases will have performed their obligations thereunder. The termination of
any Lease prior to Closing by reason of the tenant's default shall not affect
the obligations of Purchaser under this Agreement in any manner or entitle
Purchaser to an abatement of or credit against the Purchase Price (or Arnold
Palmer Option Price, if applicable) or give rise to any other claim on the part
of Purchaser.
24

--------------------------------------------------------------------------------

(g)            No Violations.  Solely as of the Effective Date, but subject to
Section 5.5(a) below, Seller has not received any written notification from any
governmental or public authority or insurance provider (i) that the Property is
in violation of any applicable fire, health, building, use, occupancy or zoning
laws where such violation remains outstanding and, if unaddressed, would have a
material adverse effect on the use of the Property as currently owned and
operated or (ii) that any work is required to be done upon or in connection with
the Property, where such work remains outstanding and, if unaddressed, would
have a material adverse effect on the use of the Property as currently owned and
operated.
 
(h)            Condemnation.  Solely as of the Effective Date, no condemnation
proceedings relating to the Property are pending or, to Seller's knowledge,
threatened.
 
(i)            Service Contracts.  Except as disclosed on Exhibit S, Seller has
no knowledge of any contracts or agreements relating to the upkeep, repair,
maintenance or operation of the Land, the Improvements, the Unit or the Personal
Property which will extend beyond the Closing Date and be binding on Purchaser
or the Property if not terminated by Seller on or prior to Closing.  To Seller's
knowledge, Seller has provided Purchaser with true and complete copies of all of
the Service Contracts and all amendments thereto.  Solely as of the Effective
Date, Seller has received no written notice of default under any Service
Contract.
 
(j)            Brokerage Agreements.  Seller has not entered into any leasing
commission or other brokerage agreements other than those listed on Exhibit R
(such agreements listed on Exhibit R being collectively referred to as the
"Brokerage Agreements"), including, without limitation, those relating to
leasing or brokerage commissions due in connection with any expansion, renewal,
modification or waiver of any rights by a tenant under or pursuant to any of the
Leases, and, to Seller's knowledge, no other leasing commission or brokerage
agreements exist with respect to the Property which would be binding upon
Purchaser or the Property.  Seller has provided Purchaser with true and complete
copies of all of all such Brokerage Agreements and all amendments thereto.
 There exists no monetary default on the part of Seller, Seller has no knowledge
of any other default by Seller under any Brokerage Agreements, Seller has not
received any written notice that Seller is in default in the performance of its
obligations under the Brokerage Agreements which remain outstanding, and, solely
as of the Effective Date, Seller has issued no written notice that the other
party is in default in the performance of its obligations under the Brokerage
Agreements.
25

--------------------------------------------------------------------------------

(k)            No Bankruptcy Assignments.  No attachments, execution
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization, or similar proceedings are pending or, to Seller's knowledge,
threatened in writing against the Seller.  Seller has not made a general
assignment for the benefit of creditors, filed any voluntary petition in
bankruptcy, or admitted in writing its inability to pay its debts as they come
due or made an offer of settlement, extension or composition to its creditors
generally, and Seller has received no written notice of: (i) the filing of any
involuntary petition by Seller's creditors; (ii) the appointment of a receiver
to take possession of all, or substantially all, of Seller's assets; or (iii)
the attachment or other judicial seizure of all, or substantially all, of
Seller's assets.
 
(l)            No Contract of Sale.  Seller has not entered into any other
outstanding contracts for the sale of the Property, nor do there exist any
rights of first offer, first refusal or options to purchase all or any portion
of the Property.
 
(m)            FIRPTA.  Seller is not a "foreign person" (as defined in the
Internal Revenue Code and Income Tax Regulations).
 
(n)            Environmental Matters.  Solely as of the Effective Date, except
as set forth in that certain Phase I Environmental Assessment of the Property
dated December 21, 2010 prepared by URS Corporation-North Carolina, a copy of
which has been made available to Purchaser on the website Box.com, Seller has
received no written notification that any governmental or quasi-governmental
authority has determined that there are any violations of environmental
statutes, ordinances or regulations affecting the Property.  As used
herein, "Hazardous Substances" means all hazardous or toxic materials,
substances, pollutants, contaminants, or wastes currently identified as a
hazardous substance or waste in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (commonly known as "CERCLA"), as amended,
the Superfund Amendments and Reauthorization Act (commonly known as "SARA"), the
Resource Conservation and Recovery Act (commonly known as "RCRA"), or any other
federal, state or local legislation, regulation or ordinance applicable to the
Property.
 
(o)            OFAC, Anti-Money Laundering and Anti-Corruption Laws.
 
(i)            Neither Seller nor, to Seller's actual knowledge, any Person who
owns a direct or indirect interest in Seller (collectively, a "Seller Party") is
now nor shall be at any time until the Closing under this Agreement an
individual, corporation, partnership, joint venture, association, joint stock
company, trust, trustee, estate, limited liability company, unincorporated
organization, real estate investment trust, government or any agency or
political subdivision thereof, or any other form of entity (collectively, a
"Person") with whom a United States citizen, entity organized under the laws of
the United States or its territories or entity having its principal place of
business within the United States or any of its territories (collectively, a
"U.S. Person"), including a United States Financial Institution as defined in 31
U.S.C. 5312, as periodically amended ("Financial Institution"), is prohibited
from transacting business of the type contemplated by this Agreement, whether
such prohibition arises under United States law, regulation, executive orders
and lists published by the Office of Foreign Assets Control, Department of the
Treasury ("OFAC") (including those executive orders and lists published by OFAC
with respect to Persons that have been designated by executive order or by the
sanction regulations of OFAC as Persons with whom U.S. Persons may not transact
business or must limit their interactions to types approved by OFAC) or
otherwise.
26

--------------------------------------------------------------------------------

(ii)            Neither Seller nor, to Seller's actual knowledge, any Seller
Party, nor any Person providing funds to Seller in connection with the
transaction contemplated hereby (A) is under investigation by any governmental
authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist related activities, any crimes which in the United States
would be predicate crimes to money laundering or any violation of any Anti-Money
Laundering Laws or any violation of any Anti-Corruption Laws; (B) has been
assessed civil or criminal penalties under any Anti-Money Laundering Laws or any
Anti-Corruption Laws; or (C) has had any of its funds seized or forfeited in any
action under any Anti Money Laundering Laws or any Anti-Corruption Laws.
 
(iii)            The term "Anti-Money Laundering Laws" shall mean laws,
regulations and sanctions, state and federal, criminal and civil, that (A) limit
the use of and/or seek the forfeiture of proceeds from illegal transaction; (B)
limit commercial transactions with designated countries or individuals believed
to be terrorists, narcotics dealers or otherwise engaged in activities contrary
to the interests of the United States; (C) require identification and
documentation of the parties with whom a Financial Institution conducts
business; or (D) are designed to disrupt the flow of funds to terrorist
organizations.  Such laws, regulations and sanctions shall be deemed to include
the USA PATRIOT Act of 2001, Pub. L. No. 107-56 (the "Patriot Act"), the Bank
Secrecy Act, 31 U.S.C. Section 5311 et. seq., the Trading with the Enemy Act, 50
U.S.C. App. Section 1 et. seq., the International Emergency Economic Powers Act,
50 U.S.C. Section 1701 et. seq., the Money Laundering Control Act of 1986 and
the sanction regulations promulgated pursuant thereto by the OFAC, as well as
laws relating to prevention and detection of money laundering in 18 U.S.C.
Section 1956 and 1957.  For purposes of this subsection, the term
"Anti-Corruption Laws" shall mean any anti-corruption laws of any applicable
jurisdiction including the U.S. Foreign Corrupt Practices Act, 15 U.S.C. Section
78dd-1, et seq. ("FCPA").
 
(p)            Operating Statements.  Seller made available to Purchaser on the
website Box.com a copy of the Comparative Income Statement for 550 South
Caldwell dated 7/19/2012, 03:42 p.m. (the "Operating Statement").  The Operating
Statement was prepared by Seller and is used internally by Seller in connection
with its operation of the Property.  No representation or warranty is made with
respect to the completeness or accuracy of the Operating Statement.
27

--------------------------------------------------------------------------------

(q)            Arnold Palmer Option.  The Arnold Palmer Option has not been
modified by Seller or amended by Seller in any respect.  To Seller's knowledge,
 there exists no default on the part of Seller under the Arnold Palmer Option,
Seller has not received written notice of any default on the part of Seller
under the Arnold Palmer Option which remains outstanding and, solely as of the
Effective Date, Seller has issued no notice that the City is in default in the
performance of its obligations under the Arnold Palmer Option.  Seller has not
exercised the Arnold Palmer Option.
 
5.2            Knowledge Defined.  As used in this Agreement, the words
"Seller's knowledge" or words of similar import shall be deemed to mean, and
shall be limited to, the actual (as distinguished from implied, imputed or
constructive) knowledge of Gary K. Chesson, Peter J. Conway and David T. Allen
(collectively, the "Recourse Guarantors"), and Walker Collier, Managing Director
of Trinity Capital Advisors, Greg Schild, Director of Asset Management of
Trinity Capital Advisors, and Craig Zolot, Asset Manager of Rubenstein
Partners (collectively, the "Designated Persons"), without any duty of inquiry
or investigation other than with the current property manager of the Property,
and shall not be construed to refer to the knowledge of any other member,
officer, agent or employee of Seller or any affiliate thereof.  The Designated
Persons are the most knowledgeable persons in the respective organizations of
Seller's Members with respect to the Property and its operations, including,
without limitation, the Loan and the Swap.  There shall be no personal liability
on the part of any of the Recourse Guarantors or the Designated Persons arising
out of any representations or warranties made herein.  The provisions of this
Section 5.2 shall survive the Closing and shall not be merged therein.
 
5.3             Property Information.  To the extent any Property Information
delivered to, made available to (by means of posting in the website Box.com), or
otherwise actually obtained by Purchaser contains any statement of fact or
information that is inconsistent with the foregoing representations and
warranties, those representations and warranties shall be deemed modified to the
extent necessary to eliminate the inconsistency and to conform those
representations and warranties to the Property Information, and Seller shall
have no liability for any claim based upon a breach of representation regarding
such statement of fact, information or other matter contained in the Property
Information.  The provisions of this Section 5.3 shall survive the Closing and
shall not be merged therein.
 
5.4            Survival of Seller's Representations and Warranties.  The
representations and warranties of Seller set forth in Section 5.1, as updated by
the certificate of Seller to be delivered to Purchaser at Closing in accordance
with Section 4.2(m), shall survive the Closing for a period of one hundred
eighty (180) days and shall not be merged therein for that 180-day period.  No
claim for a breach of any representation or warranty of Seller shall be
actionable or payable (a) if the breach in question results from or is based on
a condition, state of facts or other matter which was actually known to
Purchaser prior to Closing, (b) unless all valid claims made by Purchaser for
breaches pursuant to this Agreement and the documents delivered by Seller at
Closing collectively aggregate more than One Hundred Thousand Dollars
($100,000), in which event the full amount of such claims shall be actionable,
and (c) unless written notice containing a description of the specific nature of
such breach shall have been given by Purchaser to Seller prior to the
 expiration of said 180-day period and an action shall have been commenced by
Purchaser against Seller within thirty (30) days after the termination of the
survival period provided for above in this Section 5.4.  Notwithstanding the
foregoing, the $100,000 minimum set forth in clause (b) of this Section 5.4
shall not apply to claims arising directly out of Seller's obligations under
Section 4.4 or Section 4.5 above. As used herein, the term "Cap" shall mean the
total aggregate amount of Five Million Dollars ($5,000,000). Following Closing,
in no event shall (i) Seller's aggregate liability to Purchaser with respect to
(A) any breach of any representation or warranty of Seller in this Agreement (as
modified by the certificate to be delivered by Seller at Closing pursuant to
Section 4.2(m)) or of any obligation under Seller's Closing Deliveries, and (B)
any other claim whatsoever by Purchaser against Seller in connection with this
Agreement or the sale of the Property pursuant to this Agreement, exceed the
amount of the Cap, (ii) Seller be liable for consequential or punitive damages
or (iii) Seller's aggregate liability with respect to any matter related to the
Arnold Palmer Option (including, without limitation, a breach of Section 5.1(q),
exceed the amount of the Arnold Palmer Option Price.. Notwithstanding the
foregoing, the Cap shall not be applicable to (a) the Chiquita Indemnity
Agreement, (b) obligations to remove any Must Cure Item, and (c) any claims
arising out of fraud by Seller, and any liability thereunder shall not reduce
the amount of the Cap.   The provisions of this Section 5.4 shall survive the
Closing and shall not be merged therein.
28

--------------------------------------------------------------------------------

5.5            Covenants of Seller.  Seller hereby covenants with Purchaser as
follows:
 
(a)            From the Effective Date until the Closing Date or earlier
termination of this Agreement, and subject to the terms and provisions of
Article VII hereof, Seller shall (a) continue to operate and manage the Property
in substantially the same manner and to substantially the same degree of repair
and upkeep as is consistent with Seller's practices prior to the Effective Date,
making all maintenance repairs that Seller deems reasonably necessary to keep
the Property in substantially the same condition as the date hereof, including
ordering and maintaining on hand sufficient materials, supplies, fuel and other
personal property as Seller deems necessary in connection with such operation
and management of the Property, and (b) at Purchaser's sole cost and expense,
reasonably cooperate with and take such additional actions as Purchaser may
reasonably request in connection with the operation and management of the
Property or the remedying of any damage to the Property.  Prior to Closing,
Seller shall: (i) not cancel or permit cancellation of any hazard or liability
insurance carried with respect to the Property unless such insurance is replaced
with a new policy containing reasonably equivalent coverage limited, if and to
the extent such replacement policy is readily available at commercially
reasonable rates; (ii) remedy all material violations of laws, ordinances,
orders or other legal requirements relating to the Property which are not caused
by Purchaser and of which Seller has received actual notice after the Effective
Date and provide Purchaser with reasonable evidence of curing of same; provided,
nothing in this subclause (ii) shall require Seller to make any material changes
to or replacements of the Improvements or the building systems as they exist as
of the Effective Date or new laws, ordinances, orders or requirements enacted
after the Effective Date; (iii) not sell, transfer or dispose or become
obligated to sell, transfer or dispose of any of the Property, except for the
use and consumption of inventory, office and other supplies and spare parts, and
the replacement of worn out, obsolete and defective tools, equipment and
appliances, and the replacement of any such items, all in the ordinary course of
the business, and (iv) not enter into, amend, renew, extend, modify or terminate
any Service Contract which would be binding upon Purchaser or the Property after
Closing without the prior written approval of Purchaser which may be withheld in
Purchaser's sole discretion.  Without limiting the foregoing, in the event that
any Personal Property is damaged, destroyed or otherwise ceases to function
prior to Closing, Purchaser shall nevertheless close title as provided in this
Agreement without reduction of the Purchase Price (or Arnold Palmer Option
Price, if applicable); provided, however, that if the loss related to such item
of Personal Property is covered by an insurance policy maintained by Seller,
then Seller shall, unless Seller has repaired or replaced the Personal Property
in question, (i) cause the net proceeds (if any) of any such insurance related
to the repair or replacement of such Personal Property, less the amount of all
costs incurred in connection with the repair or replacement and less the amount
of any proceeds paid to Lender, to be paid to Purchaser, and (ii) assign and
transfer to Purchaser all right, title and interest in and to any uncollected
insurance proceeds (if any) related to the repair or replacement of such
Personal Property which Seller may be entitled to receive under the applicable
insurance policy.
29

--------------------------------------------------------------------------------

(b)            Seller shall submit to each tenant an estoppel certificate in the
form of Exhibit U, and shall use reasonable efforts (but without obligation to
incur any cost or expense) to obtain and deliver to Purchaser prior to Closing a
written estoppel certificate in the form of Exhibit U (or in the form required
by such tenant's Lease) signed by each such tenant; provided, however, that
Seller shall not request estoppel certificates from any tenant prior to December
1, 2012.  Notwithstanding the foregoing, Purchaser agrees that Seller may submit
to each Required Tenant an estoppel certificate in the form required by such
Required Tenant's Lease, and need not submit to any Required Tenant an estoppel
certificate in the form of Exhibit U.  Any signed estoppel certificates shall be
referred to herein as the "Tenant Estoppels," and the Tenant Estoppels shall be
part of the "Property Information."  Except for the estoppel certificates for
the Required Tenants, the failure to obtain estoppel certificates from any other
tenant shall not constitute a condition of Closing or entitle Purchaser to
terminate this Agreement or delay Closing in any manner.  In the event that
Purchaser does not object to any changes to the form of a Tenant Estoppel
received from a Required Tenant within five (5) business days after receipt
thereof, Purchaser shall be deemed to have accepted the Tenant Estoppel in such
form and, upon receipt of the signed Tenant Estoppel in such form, the condition
set forth in Section 4.6(d) with respect to such Required Tenant shall be deemed
satisfied.  A signed Tenant Estoppel shall be part of the "Property
Information."  In the event that Purchaser timely objects to any changes to a
Tenant Estoppel from a Required Tenant, Seller shall have the right, but not the
obligation, within ten (10) business days after receipt of Purchaser's
objection, to notify Purchaser in writing that Purchaser must, by written notice
to Seller given within three (3) business days after the date of Seller's
notice, either (i) waive its objections to the Tenant Estoppel and proceed to
Closing under this Agreement, or (ii) terminate this Agreement.  If Seller does
not send such notice to Purchaser, then this Agreement shall remain in full
force and effect.  In the event that Purchaser fails to timely respond to
Seller's notice, then Purchaser shall be deemed to have elected to proceed under
clause (i) above and such objections shall be deemed waived.  If Purchaser
timely elects to terminate this Agreement, then upon delivery of such
termination notice, this Agreement shall terminate and the Earnest Money shall
be returned to Purchaser, and thereafter neither party shall have any further
rights, obligations or liabilities hereunder other than the Surviving
Obligations.
 
(c)            Seller shall promptly provide a copy and details of any renewal,
extension, modification or expansion of an existing Lease or of any new lease of
the Improvements (collectively, a "New Lease") which Seller wishes to execute
following the Effective Date.  With respect to any New Leases which Seller
wishes to execute following the Effective Date and before the Closing Date, such
New Lease will be submitted to Purchaser for prior written approval, which may
be withheld, conditioned or delayed by Purchaser in its reasonable discretion,
prior to execution by Seller; provided, however, that Purchaser shall have no
right to object to any renewal, extension, modification or expansion that Seller
is required to enter into pursuant to an express right or option provided the
tenant in any existing Lease, and Purchaser shall be deemed to have approved of
any such New Lease.  Purchaser agrees to notify Seller in writing within five
(5) business days after its receipt thereof of either its approval or
disapproval, including all Tenant Inducement Costs and leasing commissions to be
incurred in connection therewith.  In the event Purchaser fails to notify Seller
in writing of its approval or disapproval within the five (5) business day time
period for such purpose set forth above, such failure shall be deemed the
disapproval by Purchaser.  At Closing, Purchaser shall reimburse Seller for any
Tenant Inducement Costs, leasing commissions or other expenses, including legal
fees, incurred by Seller pursuant to a New Lease approved (or deemed approved)
by Purchaser pursuant to this Section 5.5(c), and thereafter Purchaser shall be
liable for any such Tenant Inducement Costs, leasing commissions or other
expenses arising in connection with any such New Lease.
30

--------------------------------------------------------------------------------

(d)            Seller shall use commercially reasonable efforts (but without
obligation to incur any cost or expense) to obtain and deliver to Purchaser
prior to Closing an estoppel certificate substantially in form attached as
Exhibit V (the "CCR Estoppel") from the City, with no changes to the form other
than changes that are approved by Purchaser in its reasonable discretion;
provided, however that Seller shall not request such estoppel certificate from
the City prior to December 1, 2012.  In the event that Purchaser does not object
to any changes to the form of the CCR Estoppel within five (5) business days
after receipt thereof, Purchaser shall be deemed to have accepted the CCR
Estoppel in such form and, upon receipt of the signed CCR Estoppel in such form,
the condition set forth in Section 4.6(e) shall be deemed satisfied.  A signed
CCR Estoppel shall be part of the "Property Information."  In the event that
Purchaser timely objects to any changes to the CCR Estoppel, Seller shall have
the right, but not the obligation, within ten (10) business days after receipt
of Purchaser's objection, to notify Purchaser in writing that Purchaser must, by
written notice to Seller given within ten (10) business days after the date of
Seller's notice, either (i) waive its objections to the CCR Estoppel and proceed
to Closing under this Agreement, or (ii) terminate this Agreement.  If Seller
does not send such notice to Purchaser, then this Agreement shall remain in full
force and effect.  In the event that Purchaser fails to timely respond to
Seller's notice, then Purchaser shall be deemed to have elected to proceed under
clause (i) above and such objections shall be deemed waived.  If Purchaser
timely elects to terminate this Agreement, then upon delivery of such
termination notice, this Agreement shall terminate and the Earnest Money shall
be returned to Purchaser, and thereafter neither party shall have any further
rights, obligations or liabilities hereunder other than the Surviving
Obligations.
 
(e)            Seller shall use commercially reasonable efforts (but without
obligation to incur any cost or expense) to obtain and deliver to Purchaser
prior to Closing an estoppel certificate substantially in form attached as
Exhibit W (the "Parking Agreement Estoppel") from the Visitors Authority, with
no changes to the form other than changes that are approved by Purchaser in its
reasonable discretion; provided, however that Seller shall not request such
estoppel certificate from the Visitors Authority prior to December 1, 2012.  In
the event that Purchaser does not object to any changes to the form of the
Parking Agreement Estoppel within five (5) business days after receipt thereof,
Purchaser shall be deemed to have accepted the Parking Agreement Estoppel in
such form and, upon receipt of the signed Parking Agreement Estoppel in such
form, the condition set forth in Section 4.6(f) shall be deemed satisfied.  A
signed Parking Agreement Estoppel shall be part of the "Property Information."
 In the event that Purchaser timely objects to any changes to the Parking
Agreement Estoppel, Seller shall have the right, but not the obligation, within
ten (10) business days after receipt of Purchaser's objection, to notify
Purchaser in writing that Purchaser must, by written notice to Seller given
within ten (10) business days after the date of Seller's notice, either (i)
waive its objections to the Parking Agreement Estoppel and proceed to Closing
under this Agreement, or (ii) terminate this Agreement.  If Seller does not send
such notice to Purchaser, then this Agreement shall remain in full force and
effect.  In the event that Purchaser fails to timely respond to Seller's notice,
then Purchaser shall be deemed to have elected to proceed under clause (i) above
and such objections shall be deemed waived.  If Purchaser timely elects to
terminate this Agreement, then upon delivery of such termination notice, this
Agreement shall terminate and the Earnest Money shall be returned to Purchaser,
and thereafter neither party shall have any further rights, obligations or
liabilities hereunder other than the Surviving Obligations.
31

--------------------------------------------------------------------------------

(f)            Seller shall use commercially reasonable efforts (but without
obligation to incur any cost or expense) to obtain and deliver to Purchaser
prior to Closing an estoppel certificate from the Master Association under the
Declaration in substantially the form attached as Exhibit X ("Master Association
Estoppel"), with no changes to the form other than changes that are approved by
Purchaser in its reasonable discretion; provided, however, that Seller shall not
request such estoppel from the Master Association prior to December 1, 2012.  In
the event that Purchaser does not object to any changes to the form of the
Master Association Estoppel within five (5) business days after receipt thereof,
Purchaser shall be deemed to have accepted the Master Association Estoppel in
such form and, upon receipt of the signed Master Association Estoppel in such
form, the condition set forth in Section 4.6(g) shall be deemed satisfied.  The
signed Master Association Estoppel shall be part of the "Property Information."
 In the event that Purchaser timely objects to any changes to the Master
Association Estoppel, Seller shall have the right, but not the obligation,
within ten (10) business days after receipt of Purchaser's objection, to notify
Purchaser in writing that Purchaser must, by written notice to Seller given
within ten (10) business days after the date of Seller's notice, either (i)
waive its objections to the Master Association Estoppel and proceed to Closing
under this Agreement, or (ii) terminate this Agreement.  If Seller does not send
such notice to Purchaser, then this Agreement shall remain in full force and
effect.  In the event that Purchaser fails to timely respond to Seller's notice,
then Purchaser shall be deemed to have elected to proceed under clause (i) above
and such objections shall be deemed waived.  If Purchaser timely elects to
terminate this Agreement, then upon delivery of such termination notice, this
Agreement shall terminate and the Earnest Money shall be returned to Purchaser,
and thereafter neither party shall have any further rights, obligations or
liabilities hereunder other than the Surviving Obligations.
 
(g)            During normal business hours prior to Closing, Seller agrees to
give to Purchaser and its representatives access to the Property (subject to the
rights of tenants) and the Property Information, on the terms and conditions set
forth in this Section 5.5(g).  Purchaser understands and agrees that any on-site
inspections of the Property shall be conducted upon at least twenty-four (24)
hours' prior written notice to Seller and in the presence of Seller or its
representative.  Such physical inspection shall not unreasonably interfere with
the use of the Property by Seller or its tenants, nor shall Purchaser's
inspection damage the Property.  This physical inspection shall not be invasive
in any respect (unless Purchaser obtains Seller's prior written consent, in
Seller's sole discretion), and in any event shall be conducted in accordance
with standards customarily employed in the industry and in compliance with all
governmental laws, rules and regulations.  Following each entry by Purchaser
with respect to inspections and/or tests on the Property, Purchaser shall
restore the Property to a condition which is as near to its original condition
as existed prior to any such inspections and/or tests.  Seller shall cooperate
with Purchaser in its inspections but shall not be obligated to incur any
liability or expense in connection therewith.  Purchaser may contact tenants of
the Property upon at least twenty-four (24) hours' prior written notice to
Seller and in the presence of Seller or its representative, provided, Purchaser
shall not materially disrupt Seller's or Seller's tenants' activities on the
Property or contact any single tenant more than three times between the
Effective Date and the Closing.  Purchaser agrees to indemnify against and hold
Seller harmless from any claim for liabilities, costs, expenses (including
reasonable attorneys' fees actually incurred) damages or injuries (collectively,
"Loss or Damage") arising out of or resulting from the inspection of the
Property by Purchaser or its agents occurring prior to, on, or after the
Effective Date, and notwithstanding anything to the contrary in this Agreement,
such obligation to indemnify and hold harmless Seller shall survive the Closing
(and shall not be merged therein) or any termination of this Agreement.
 Notwithstanding the foregoing, Purchaser shall not be responsible for any Loss
or Damage which is due to pre-existing conditions at the Property (except to the
extent that condition is exacerbated by Purchaser) or caused by an action or
inaction of any tenant, Seller or their respective agents, employees,
contractors or invitees.  All inspections shall occur at reasonable times agreed
upon by Seller and Purchaser.  Purchaser agrees (a) that prior to entering the
Property to conduct any inspection, Purchaser shall obtain and maintain, or
shall cause each of its contractors and agents to maintain (and shall deliver
evidence satisfactory to Seller thereof), at no cost or expense to Seller,
general liability insurance from an insurer reasonably acceptable to Seller in
the amount of Three Million Dollars ($3,000,000) with combined single limit for
personal injury or property damage per occurrence, such policies to name Seller
as an additional insured party, which insurance shall provide coverage against
any claim for personal injury or property damage caused by Purchaser or its
agents, representatives or consultants in connection with any such tests and
investigations, and (b) to keep the Property free from all liens and
encumbrances.  Prior to Closing, upon Purchaser's request, Seller will furnish
Purchaser with such additional financial and operating data and other
information as is reasonably necessary for Purchaser to thoroughly evaluate the
Property, to the extent such data and information is reasonably available to
Seller, but in no event shall Seller be required to compile data or information
or prepare reports that are not compiled or prepared in the ordinary course of
Seller's business or otherwise expend any amounts in connection with such
efforts.
32

--------------------------------------------------------------------------------

(h)            Prior to Closing, Seller shall promptly notify Purchaser in
writing if Seller receives any written notice or obtains knowledge of any
material adverse change in or to the Property including, without limitation, any
notice from any insurance carrier now insuring the Property that it intends to
cancel or materially increase any premiums under the policy, any notice from any
governmental authority or agency that the Property is in violation of any
applicable law, ordinance, rule, regulation or order, or notice of a release of
a Hazardous Substance on, emanating from, impacting or threatening to impact the
Property.  If, prior to Closing, Purchaser receives notice or otherwise become
aware of a release of Hazardous Substance on, emanating from, impacting or
threatening to impact the Property, then unless Seller elects to cause such
release to be fully remediated in accordance with all applicable legal
requirements, then Purchaser shall have the right to terminate this Agreement by
written notice to the Seller, whereupon the Earnest Money shall be returned to
Purchaser, and thereafter neither party shall have any further rights,
obligations or liabilities hereunder other than the Surviving Obligations. If
Purchaser does not elect to terminate this Agreement within ten (10) days
following receipt from Seller of a written notice of a release of Hazardous
Substance on, emanating from, impacting or threatening to impact the Property,
it shall be deemed to have elected to proceed with Closing.
33

--------------------------------------------------------------------------------

(i)            Seller shall use commercially reasonable efforts (but without
obligation to incur any cost or expense) to obtain and deliver to Purchaser
prior to Closing an estoppel certificate substantially in form attached as
Exhibit Y (the "Ground Lessor Estoppel") from the City, with no changes to the
form other than changes that are approved by Purchaser in its reasonable
discretion; provided, however that Seller shall not request such estoppel
certificate from the City prior to December 1, 2012.  In the event that
Purchaser does not object to any changes to the form of the Ground Lessor
Estoppel within five (5) business days after receipt thereof, Purchaser shall be
deemed to have accepted the Ground Lessor Estoppel in such form and, upon
receipt of the signed Ground Lessor Estoppel in such form, the condition set
forth in Section 4.6(b) shall be deemed satisfied.  A signed Ground Lessor
Estoppel shall be part of the "Property Information."  In the event that
Purchaser timely objects to any changes to the Ground Lessor Estoppel, Seller
shall have the right, but not the obligation, within ten (10) business days
after receipt of Purchaser's objection, to notify Purchaser in writing that
Purchaser must, by written notice to Seller given within ten (10) business days
after the date of Seller's notice, either (i) waive its objections to the Ground
Lessor Estoppel and proceed to Closing under this Agreement, or (ii) terminate
this Agreement.  If Seller does not send such notice to Purchaser, then this
Agreement shall remain in full force and effect.  In the event that Purchaser
fails to timely respond to Seller's notice, then Purchaser shall be deemed to
have elected to proceed under clause (i) above and such objections shall be
deemed waived.  If Purchaser timely elects to terminate this Agreement, then
upon delivery of such termination notice, this Agreement shall terminate and the
Earnest Money shall be returned to Purchaser, and thereafter neither party shall
have any further rights, obligations or liabilities hereunder other than the
Surviving Obligations.
 
5.6            Representations and Warranties of Purchaser.  Purchaser hereby
represents and warrants to Seller as of the Effective Date (and updated as of
the Closing Date as provided in Section 4.3(e)):
(a)            Purchaser has the full right, power and authority to purchase the
Property as provided in this Agreement and to carry out Purchaser's obligations
hereunder, and all requisite action necessary to authorize Purchaser to enter
into this Agreement and to carry out its obligations hereunder have been, or by
the Closing will have been, taken.  The person signing this Agreement on behalf
of Purchaser is authorized to do so.
 
(b)            There is no action, suit, arbitration, unsatisfied order or
judgment, government investigation or proceeding pending against Purchaser
which, if adversely determined, could individually or in the aggregate
materially interfere with the consummation of the transaction contemplated by
this Agreement.
 
(c)            OFAC, Anti-Money Laundering and Anti-Corruption Laws.
34

--------------------------------------------------------------------------------

(i)            Neither Purchaser nor, to Purchaser's actual knowledge, any
Person who owns a direct or indirect interest in Purchaser (collectively, a
"Purchaser Party") is now nor shall be at any time until the Closing under this
Agreement a Person with whom a U.S. Person, including a Financial Institution,
is prohibited from transacting business of the type contemplated by this
Agreement, whether such prohibition arises under United States law, regulation,
executive orders and lists published by OFAC (including those executive orders
and lists published by OFAC with respect to Persons that have been designated by
executive order or by the sanction regulations of OFAC as Persons with whom U.S.
Persons may not transact business or must limit their interactions to types
approved by OFAC) or otherwise.
 
(ii)            Neither Purchaser nor, to Purchaser's actual knowledge, any
Purchaser Party, nor any Person providing funds to Purchaser in connection with
the transaction contemplated hereby (A) is under investigation by any
governmental authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist related activities, any crimes which in
the United States would be predicate crimes to money laundering or any violation
of any Anti-Money Laundering Laws or any violation of any Anti-Corruption Laws;
(B) has been assessed civil or criminal penalties under any Anti-Money
Laundering Laws or under any Anti-Corruption Laws; or (C) has had any of its
funds seized or forfeited in any action under any Anti Money Laundering Laws or
any Anti-Corruption Laws.
 
(d)            Purchaser (A) together with its affiliates, has at least five (5)
years' experience owning and operating office buildings of the size and quality
represented by the Improvements, (B) together with its affiliates, has a net
worth of at least Ten Million ($10,000,000.00) Dollars, and (C) is not otherwise
a Prohibited Person (as defined in the Ground Lease) (the conditions set forth
in (A), (B) and (C) being referred to collectively as the "Qualified Transferee
Conditions").
 
5.7            Survival of Purchaser's Representations and Warranties.  The
representations and warranties of Purchaser shall survive the Closing for a
period of one hundred eighty (180) days, and shall not be merged therein for
that 180-day period.
 
5.8            Covenants of Purchaser.  Purchaser hereby covenants with Seller
as follows:
 
(a)            in connection with its investigation of the Property, Purchaser
inspected the Property for the presence of Hazardous Substances, and has
furnished to Seller copies of all reports received by Purchaser in connection
with such inspection.  Purchaser hereby assumes full responsibility for such
inspections and, except for claims based on representations or warranties
contained in Section 5.1(n), irrevocably waives any claim against Seller arising
from the presence of Hazardous Substances on the Property;
 
(b)            Purchaser shall furnish to Seller copies of any other reports
received by Purchaser relating to any other inspections of the Property
conducted on Purchaser's behalf, if any (including, specifically, without
limitation, any reports analyzing compliance of the Property with the provisions
of the Americans with Disabilities Act ("ADA"), 42 U.S.C. §12101, et seq., if
applicable) (collectively, "Purchaser's Reports");
35

--------------------------------------------------------------------------------

(c)            Purchaser shall use good faith, commercially reasonable efforts
to obtain the consent of the Ground Lessor to the Ground Lease Assumption, if
that consent is required, the consent of the Lender to the Loan Assumption and
the consent of the Counterparty to the Swap Assumption.  Without limitation,
Purchaser shall promptly provide Ground Lessor, the Lender and the Counterparty
with such information as any such entity requests regarding Purchaser.
 
(d)            Purchaser shall at all times between the Effective Date and the
Closing Date continue to satisfy the Qualified Transferee Conditions, and shall
promptly provide the City (with copies to Seller) such information as the City
requests regarding Purchaser or its affiliates.  Additionally, Purchaser shall,
on or before November 15, 2012, provide to Seller written information, certified
as true and correct by Purchaser, which reasonably evidences that Purchaser
complies with the Qualified Transferee Conditions, and Seller is hereby
authorized to furnish such written information to the City.
 
(e)            Purchaser shall cause the Survey to be certified to Seller and
shall provide a copy of the Survey containing such certification, signed by
surveyor, to Seller on or before the Closing Date.
ARTICLE VI
DEFAULT
6.1            Default by Purchaser.  If Purchaser fails to consummate this
Agreement in default of this Agreement, Seller shall be entitled, as its sole
remedy, to terminate this Agreement and receive the Earnest Money as liquidated
damages for the breach of this Agreement, it being agreed between the parties
hereto that the actual damages to Seller in the event of such breach are
impractical to ascertain and the amount of the Earnest Money is a reasonable
estimate thereof.
 
6.2            Default by Seller.  In the event that Seller fails to consummate
this Agreement in default of this Agreement, Purchaser shall be entitled, as its
sole remedy, either (a) to receive the return of the Earnest Money, plus payment
by Seller of an amount equal to Purchaser's out-of-pocket costs of negotiating
this Agreement and its due diligence investigations of the Property and any cost
and expense relating to the contemplated assumption of the Loan in an amount not
to exceed Two Hundred Thousand ($200,000.00) Dollars in the aggregate, which
return and payment shall operate to terminate this Agreement and release Seller
from any and all liability hereunder, or (b) to enforce specific performance of
Seller's obligation to execute the documents required to convey the Property to
Purchaser, it being understood and agreed that the remedy of specific
performance shall not be available to enforce any other obligation of Seller
hereunder.  Notwithstanding the foregoing, if Seller fails to complete Closing
in default of its obligations hereunder and Purchaser elects the remedy of
specific performance as set forth in subclause (b) above, but is unable to
obtain the remedy of specific performance because Seller has, following the
Effective Date, (i) assigned the Ground Lease to a third party, and/or (ii) has
conveyed the Unit to a third party, in either case prior to the date which is
sixty (60) days after the date on which Closing was scheduled to occur, then
Purchaser may additionally recover its reasonable and documented damages
associated with the transaction contemplated by this Agreement in an amount not
to exceed Seven Million Five Hundred Thousand Dollars ($7,500,000.00) in the
aggregate.  Except as set forth in clause (a) and the previous sentence,
Purchaser expressly waives its rights to seek damages in the event of Seller's
default hereunder.  Purchaser shall be deemed to have elected to terminate this
Agreement and receive back the Earnest Money if Purchaser fails to file suit for
specific performance against Seller in a court having jurisdiction in the county
and state in which the Property is located, on or before sixty (60) days
following the date upon which Closing was to have occurred.
36

--------------------------------------------------------------------------------

ARTICLE VII
RISK OF LOSS
7.1            Casualty.  If all or any of the Property is damaged or destroyed
by fire, lightning, internal explosion, vandalism and malicious mischief,
windstorm, civil commotion, smoke, hail, aircraft, vehicles, volcanic eruption,
explosion, riot, ice/snow weight, collapse and subsidence, flood, earthquake,
terrorism or other casualty (each, a "Casualty"), Seller shall notify Purchaser
of that fact if known to Seller.  Purchaser shall close title as provided in
this Agreement and, at the Closing, Seller shall, unless Seller has repaired the
damage or destruction resulting from the Casualty prior to the Closing, (a) pay
any insurance deductible due under Seller's insurance policy(ies), (b) cause the
net proceeds (if any) of any insurance less the amount of all costs incurred in
connection with the repair of the damage or destruction  and less the amount of
any proceeds paid to Lender, to be paid to Purchaser, and (c) assign and
transfer to Purchaser all right, title and interest in and to any uncollected
insurance proceeds (if any) by reason of the damage or destruction which Seller
may be entitled to receive from the damage or destruction.
 
7.2            Condemnation.  If, prior to the Closing Date, all or any portion
of the Property is taken by eminent domain or condemnation (or is the subject of
a pending taking which has not been consummated), Seller shall notify Purchaser
of that fact.  At the Closing Seller shall cause the award or proceeds to be
assigned to Purchaser (less the amount of any proceeds paid to Lender) and
Purchaser shall be entitled to receive and keep all awards or other proceeds for
the taking by eminent domain or condemnation.
 
7.3            Major Damage.  Notwithstanding anything in this Article VII to
the contrary, in the event of a "major" loss or damage associated with a
Casualty or condemnation, Purchaser may either (a) terminate this Agreement by
written notice to Seller and receive a refund of the Earnest Money, or (b)
proceed with Closing pursuant to Section 7.1 or 7.2, as applicable.  If
Purchaser does not elect to terminate this Agreement within ten (10) days
following receipt from Seller of a written notice of the Casualty or
condemnation, it shall be deemed to have elected to proceed with Closing
pursuant to Section 7.1 or 7.2, as applicable.
 
7.4            Definition of Major Loss or Damage.  For purposes of Section 7.3,
"major" loss or damage means (a) loss or damage to the Property or any portion
thereof such that the cost of repairing or restoring the premises in question to
a condition substantially identical to that of the premises in question
immediately prior to the loss or damage would be, in the certified opinion of a
mutually acceptable licensed architect, equal to or greater than One Million
Five Hundred Thousand Dollars ($1,500,000), (b) loss or damage to the Property
that has a material adverse effect to the current access to or from the Property
or to the existing parking spaces associated with the Property, (c) any loss or
damage to the Property which would permit any Required Tenant to terminate its
Lease (unless that Required Tenant waives that right in writing), and (d) any
loss or damage due to a condemnation which permanently or materially impairs the
current use of the Property as an office building.
37

--------------------------------------------------------------------------------

ARTICLE VIII
COMMISSIONS
8.1            Brokerage Commissions.  Each party represents to the other that
there has been no broker or finder engaged in connection with the sale of the
Property.  Each party agrees that should any claim be made for brokerage
commissions or finder's fees by any broker or finder by, through or on account
of any acts of said party or its representatives, said party will indemnify and
hold the other party free and harmless from and against any and all loss,
liability, cost, damage and expense in connection therewith.  The provisions of
this Section 8.1 shall survive the Closing (and shall not be merged therein) or
earlier termination of this Agreement.
ARTICLE IX
DISCLAIMERS AND WAIVERS
9.1            No Reliance on Documents.  Except as expressly stated herein,
Seller makes no representation or warranty as to the truth, accuracy or
completeness of any materials, data or information delivered by Seller to
Purchaser in connection with the transaction contemplated hereby.  Purchaser
acknowledges and agrees that all materials, data and information delivered by
Seller to Purchaser in connection with the transaction contemplated hereby are
provided to Purchaser as a convenience only and that any reliance on or use of
such materials, data or information by Purchaser shall be at the sole risk of
Purchaser, except as otherwise expressly stated herein.  Without limiting the
generality of the foregoing provisions, Purchaser acknowledges and agrees that
(a) any environmental or other report with respect to the Property which is
delivered by Seller to Purchaser shall be for general informational purposes
only, (b) Purchaser shall not have any right to rely on any such report
delivered by Seller to Purchaser, but rather will rely on its own inspections
and investigations of the Property and any reports commissioned by Purchaser
with respect thereto, and (c) neither Seller, any affiliate of Seller nor the
person or entity which prepared any such report delivered by Seller to Purchaser
shall have any liability to Purchaser for any inaccuracy in or omission from any
such report.
38

--------------------------------------------------------------------------------

9.2            Disclaimers.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR
THE SELLER'S CLOSING DELIVERIES, IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT
MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY
KIND OR CHARACTER, EXPRESSED OR IMPLIED, WITH RESPECT TO THE ARNOLD PALMER
OPTION OR THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE (OTHER THAN SELLER'S LIMITED WARRANTY OF TITLE TO BE SET FORTH IN
THE UNIT DEED), ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR
ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION,
GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY OR THE ARNOLD PALMER SITE
WITH GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR COMPLETENESS OF THE PROPERTY
INFORMATION OR ANY OTHER INFORMATION PROVIDED BY OR ON BEHALF OF SELLER TO
PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE PROPERTY OR THE ARNOLD
PALMER OPTION.  PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL
SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY (AND IF
APPLICABLE, THE ARNOLD PALMER OPTION) "AS IS, WHERE IS, WITH ALL FAULTS", EXCEPT
TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT OR IN SELLER'S
CLOSING DELIVERIES.  PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER
IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR THE
ARNOLD PALMER OPTION OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE
PROPERTY) MADE OR FURNISHED BY SELLER, THE MANAGER OF THE PROPERTY, OR ANY REAL
ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO
WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS
SPECIFICALLY SET FORTH IN THIS AGREEMENT.  PURCHASER REPRESENTS TO SELLER THAT
PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS
OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE
CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION
TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS SUBSTANCES ON OR DISCHARGED FROM THE
PROPERTY, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED
BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER
THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY
SET FORTH IN THIS AGREEMENT OR THE SELLER'S CLOSING DELIVERIES.  UPON CLOSING,
PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED
TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY
NOT HAVE BEEN REVEALED BY PURCHASER'S INVESTIGATIONS, AND PURCHASER, UPON
CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER (AND
SELLER'S OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS' FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND
SELLER'S OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY
REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR
PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING, WITHOUT
LIMITATION, ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS,
EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY OR THE ARNOLD PALMER
OPTION OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS
ARE EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE SELLER'S CLOSING DELIVERIES.
39

--------------------------------------------------------------------------------

9.3            Effect and Survival of Disclaimers.  Seller and Purchaser
acknowledge that the compensation to be paid to Seller for the Property (and, if
applicable, the Arnold Palmer Option) takes into account that the Property (and,
if applicable, the Arnold Palmer Option) is being sold subject to the provisions
of this Article IX.  Seller and Purchaser agree that the provisions of this
Article IX shall survive the Closing and shall not be merged therein.
ARTICLE X
MISCELLANEOUS
10.1            Confidentiality.  Purchaser and its representatives shall hold
in strictest confidence all data and information obtained with respect to Seller
or its business, whether obtained before or after the execution and delivery of
this Agreement, and shall not disclose the same to others; provided, however,
that it is understood and agreed that Purchaser may disclose such data and
information (a) to the employees, consultants, accountants and attorneys of
Purchaser provided that such persons are advised in writing to treat such data
and information confidentially or (b) as required by law including applicable
securities laws or stock exchange regulations or consistent with prior practice
of Purchaser for public disclosure purposes (and subject to the limitations set
forth in Section 10.2).  In the event this Agreement is terminated or Purchaser
fails to perform hereunder, Purchaser shall promptly return to Seller or destroy
(with certification of such destruction) any statements, documents, schedules,
exhibits or other written information obtained from Seller in connection with
this Agreement or the transaction contemplated herein.  In the event of a breach
or threatened breach by Purchaser or its agents or representatives of this
Section 10.1, Seller shall be entitled to an injunction restraining Purchaser or
its agents or representatives from disclosing, in whole or in part, such
confidential information.  Nothing herein shall be construed as prohibiting
Seller from pursuing any other available remedy at law or in equity for such
breach or threatened breach.  The provisions of this Section 10.1 shall survive
the termination of this Agreement.
 
10.2            Public Disclosure.  Any release to the public of information
with respect to the sale contemplated herein or any matters set forth in this
Agreement will be delivered to the other party for approval at least 24 hours
prior to any planned disclosure, such approval not to be unreasonably withheld,
conditioned or delayed.  Seller acknowledges that a press release may be
required under applicable securities laws and stock exchange regulations and
shall cooperate with respect to any such required public disclosure.  Seller
shall be entitled to review that press release as provided in the first sentence
of this Section 10.2, but shall not have approval rights over information
contained in the press release required to be disclosed by applicable securities
laws and stock exchange regulations.
 
10.3            Assignment.  Purchaser may not assign its rights under this
Agreement without first obtaining Seller's written approval, which approval may
be given or withheld in Seller's sole discretion.  Notwithstanding the
foregoing, Purchaser may, without Seller's consent, assign its rights under this
Agreement to an entity that is wholly owned, either directly or indirectly, by
Purchaser or to a limited partnership or limited liability company controlled by
either Purchaser or its wholly owned subsidiary, (i.e., a subsidiary of Parkway
Properties, Inc.); provided, however, no such assignment shall relieve Purchaser
of its obligations hereunder and the assignee shall sign an assumption agreement
in form reasonably acceptable to Seller.
40

--------------------------------------------------------------------------------

10.4            Notices.  Any notice pursuant to this Agreement shall be given
in writing by (a) reputable delivery service guarantying next business day
delivery with proof of delivery, (b) United States Mail, postage prepaid,
registered or certified mail, return receipt requested, or (c) by electronic
mail provided a copy is sent concurrently by one of the methods described in (a)
or (b) above, in each case sent to the intended addressee at the address set
forth below, or to such other address or to the attention of such other person
as the addressee shall have designated by written notice sent in accordance
herewith, and shall be deemed to have been given in the case of expedited
delivery service, mail or electronic mail, as of the date of first attempted
delivery at the address and in the manner provided herein.  Unless changed in
accordance with the preceding sentence, the addresses for notices given pursuant
to this Agreement shall be as follows:
 
If to Seller:
 
Rubenstein Partners
Cira Centre
2929 Arch Street, 28th Floor
Philadelphia, Pennsylvania 19104
Attn.: Craig Zolot and R. Bruce Balderson, Jr., Esq.
Email: czolot@rubensteinpartners.com and rbbalderson@rubensteinpartners.com
 
With a copy to:
 
Trinity Capital Advisors
440 S. Church Street
Suite 800
Charlotte, NC 28202
Attention:  Walker Collier
Email:cwc@trinitycapitaladvisors.com
 
And another copy to:
 
Cozen O'Connor
1900 Market Street
Philadelphia, Pennsylvania 19103
Attn.:  Robert A. Silverman, Esq.
Email: rsilverman@cozen.com
 
If to Purchaser:
 
 
Parkway 550 South Caldwell, LLC
c/o Parkway Properties LP
390 North Orange Avenue, Suite 2400
Orlando, Florida  32801
Attention:  David O'Reilly and Jason Bates
Email: doreilly@pky.com and jbates@pky.com
 
With a copy to:
 
Forman Perry Watkins Krutz & Tardy LLP
200 S. Lamar Street, Suite 100 City Centre Building
Jackson, Mississippi  39201-4099
Attention: Steven M. Hendrix
Email:  shendrix@fpwk.com

Purchaser and Seller hereby agree that legal counsel designated above or any
replacement counsel which may be designated by said party is hereby authorized
to give notices hereunder on behalf of its respective client(s), and any such
notice shall be effective as if sent directly by the party.
41

--------------------------------------------------------------------------------

10.5            Binding Effect.  This Agreement shall not be binding in any way
upon Seller unless and until Seller shall execute and deliver the same to
Purchaser and, accordingly, Purchaser acknowledges and agrees that Purchaser
cannot and will not rely upon any other statement or action of Seller or its
representatives as evidence of Seller's approval of this Agreement or the
subject matter of this Agreement.
 
10.6            Modifications.  This Agreement cannot be changed orally, and no
executory agreement shall be effective to waive, change, modify or discharge it
in whole or in part unless such executory agreement is in writing and is signed
by the parties against whom enforcement of any waiver, change, modification or
discharge is sought.
 
10.7            Tenant Notification Letters.  Purchaser shall deliver to each
and every tenant of the Property under a Lease a signed statement acknowledging
Purchaser's receipt and responsibility for each tenant's security deposit (to
the extent delivered by Seller to Purchaser at Closing), if any, all in
compliance with and pursuant to the applicable provisions of applicable law.
 The provisions of this Section 10.7 shall survive the Closing and shall not be
merged therein.
 
10.8            Calculation of Time Periods.  Unless otherwise specified, in
computing any period of time described in this Agreement, the day of the act or
event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is a Saturday, Sunday or legal holiday under the laws of the State
in which the Property is located, in which event the period shall run until the
end of the next day which is neither a Saturday, Sunday or legal holiday.  The
final day of any such period shall be deemed to end at 5 p.m., local time.
 
10.9            Successors and Assigns.  The terms and provisions of this
Agreement are to apply to and bind the permitted successors and assigns of the
parties hereto.
 
10.10            Entire Agreement.  This Agreement, including the Exhibits,
contains the entire agreement between the parties pertaining to the subject
matter of this Agreement and fully supersedes all prior written or oral
agreements and understandings between the parties pertaining to such subject
matter.
 
10.11            Further Assurances.  Each party agrees that it will, without
further consideration, execute and deliver such other documents and take such
other action, whether prior or subsequent to Closing, as may be reasonably
requested by the other party to consummate more effectively the purposes or
subject matter of this Agreement.  Without limiting the generality of the
foregoing, Purchaser shall, if requested by Seller, execute acknowledgments of
receipt with respect to any materials delivered by Seller to Purchaser with
respect to the Property.  The provisions of this Section 10.11 shall survive the
Closing and shall not be merged therein.
42

--------------------------------------------------------------------------------

10.12            Counterparts; Electronic Signatures.  This Agreement may be
executed in counterparts, and all such executed counterparts shall constitute
the same agreement.  It shall be necessary to account for only one such
counterpart in proving this Agreement.  A facsimile or electronic transmission
of a signature will have the same legal effect as an originally drawn signature.
 
10.13            Severability.  If any provision of this Agreement is determined
by a court of competent jurisdiction to be invalid or unenforceable, the
remainder of this Agreement shall nonetheless remain in full force and effect.
 
10.14            Applicable Law.  THIS AGREEMENT IS PERFORMABLE IN THE STATE IN
WHICH THE PROPERTY IS LOCATED AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES
AND THE LAWS OF SUCH STATE.  SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE STATE IN WHICH THE
PROPERTY IS LOCATED IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT
SITTING IN THE STATE IN WHICH THE PROPERTY IS LOCATED.  PURCHASER AND SELLER
AGREE THAT THE PROVISIONS OF THIS SECTION 10.14 SHALL SURVIVE THE CLOSING AND
SHALL NOT BE MERGED THEREIN.
 
10.15            No Third Party Beneficiary.  The provisions of this Agreement
and of the documents to be executed and delivered at Closing are and will be for
the benefit of Seller and Purchaser only and are not for the benefit of any
third party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.
 
10.16            Exhibits.  The following exhibits attached hereto shall be
deemed to be an integral part of this Agreement:
 
(a)            Exhibit A -                                        Legal
Description of the Land
 
(b)            Exhibit B -                                        Loan Documents
 
(c)            Exhibit C -                                        Property
Agreements
 
(d)            Exhibit D -                                        Lease Schedule
 
(e)            Exhibit E -                                        Form of Escrow
Agreement
 
(f)             Exhibit F -                                        Known Title
Exceptions
 
(g)            Exhibit G -                                        Form of Ground
Lease Assignment
 
(h)            Exhibit H -                                        Form of Unit
Deed
43

--------------------------------------------------------------------------------

(i)            Exhibit I -                                        Intentionally
Omitted
 
(j)            Exhibit J -                                        Form of Bill
of Sale
 
(k)           Exhibit K -                                    Form of Assignment
of Leases
 
(l)              Exhibit L-                                        Form of
Assignment of Contracts
 
(m)           Exhibit M-                                      Form of Rent Roll
 
(n)            Exhibit N-                                        Form of
Chiquita Indemnity Agreement
 
(o)            Exhibit O-                                        Form Tenant
Notice Letter
 
(p)            Exhibit P-1 -                                 Form of Owner
Affidavit and Indemnity  Agreement
 
(q)            Exhibit P-2 -                                 Form of Affidavit
as to Leases and Parties in  Possession
 
(r)            Exhibit Q-                                          Tenant
Inducement Credit
 
(s)            Exhibit R-                                           Brokerage
Agreements and Commissions
 
(t)            Exhibit S-                                            Service
Contracts
 
(u)            Exhibit T-                                           Designated
Service Contracts
 
(v)            Exhibit U-                                           Form of
Tenant Estoppel
 
(w)            Exhibit V-                                        Form CCR
Estoppel
 
(x)            Exhibit W-                                        Form Parking
Agreement Estoppel
 
(y)            Exhibit X-                                        Form Master
Association Estoppel
 
(z)            Exhibit Y-                                        Form of Ground
Lessor Estoppel
 
(aa)        Exhibit Z-                                          Legal
Description of Arnold Palmer Site
 
(bb)        Exhibit AA-                                  Form of Assignment of
Arnold Palmer Option
 
10.17            Captions.  The section headings appearing in this Agreement are
for convenience of reference only and are not intended, to any extent and for
any purpose, to limit or define the text of any section or any subsection of
this Agreement.
 
10.18            Construction.  The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and that the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto.
44

--------------------------------------------------------------------------------

10.19            Termination of Agreement.  It is understood and agreed that if
either Purchaser or Seller terminates this Agreement pursuant to a right of
termination granted hereunder, such termination shall operate to relieve Seller
and Purchaser from all obligations under this Agreement, except for such the
Surviving Obligations.
 
10.20            Survival.  Except as otherwise expressly provided herein,
Purchaser's acceptance of the Ground Lease Assignment and the Deed shall be
deemed a discharge of all of the obligations of Seller hereunder and all of
Seller's representations, warranties, covenants and agreements herein shall
merge in the Seller's Closing Deliveries and shall not survive the Closing.
 
10.21            Attorneys' Fees.  If either party commences legal proceedings
for any relief against the other party arising out of this transaction, this
Agreement or any documents, agreements, exhibits or certificates contemplated
hereby, the losing party shall pay the prevailing party's reasonable attorneys'
fees and expenses, including the cost of any appeal thereof.
 
10.22            Time of the Essence.  Time shall be of the essence of this
Agreement.
 
10.23            Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (B) EACH
SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (C)
EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY; AND (D) EACH SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.23.
45

--------------------------------------------------------------------------------

10.24            Additional Audits.  Purchaser shall have, in addition to any
inspection or audit rights contained elsewhere in this Agreement, the right to
conduct a full audit of the books and records of Seller relating to the
operations and financial results of the Property, in such form and at such time,
including up to 270 days after Closing, as Purchaser may reasonably determine is
necessary to comply with applicable securities laws requirements, including,
without limitation, Regulation § 210.3-14 promulgated under the Securities
Exchange Act of 1934, as amended.  Seller shall respond to reasonable requests
for information made by Purchaser's accountants regarding such audit, including
providing a standard representation letter.  All costs incurred as a result of
Purchaser undertaking such audit shall be borne exclusively by Purchaser;
provided, however, Seller shall make available such books, records and materials
as may be reasonably requested by Purchaser or its accountants in order to
conduct such audit.  All such audit activities shall be conducted at Seller's or
its agent's place of business in a commercially reasonable fashion during normal
business hours and upon five (5) days prior notice from Purchaser to Seller.  If
requested Seller shall provide copies of available information to Purchaser, at
the cost and expense of Purchaser.
[The remainder of this page has been left intentionally blank]
46

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.


DATE:  October 31, 2012


                                    SELLER:


                                    550 SOUTH CALDWELL INVESTORS, LLC, a
Delaware limited liability company




                                                                      BY:                                               

                                                                                    

                                    Daniel F. Doyon
                                    Vice President




                                    PURCHASER


                                    PARKWAY 550 SOUTH CALDWELL, LLC, a
                                    Delaware limited liability company


                                    By:   Parkway Properties LP, a Delaware
limited partnership, its sole member


                              By: Parkway Properties General Partners, Inc., a
Delaware corporation, its sole general partner




                             
By:                                                                      
                                  Mandy M. Pope
                                    Executive Vice President and
                                    Chief Accounting Officer


                             
By:                                                                      
                                    Jeremy Dorsett
                                   Executive Vice President and
                                   General Counsel


47